SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofNovember 2010 Commission File Number 1-34129 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS (Exact name of registrant as specified in its charter) BRAZILIAN ELECTRIC POWER COMPANY (Translation of Registrant's name into English) Avenida Presidente Vargas, 409 - 13th floor, Edifício Herm. Stoltz - Centro, CEP 20071-003, Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Index Page Analysis of the Result 02 Eletrobras Holding 14 Generation and Transmission Companies 24 Itaipu 25 Furnas 30 Chesf 44 Eletronorte 56 Eletronuclear 69 Eletrosul 75 CGTEE 83 Distribution Companies 89 Amazonas Energia 90 Distribuição Acre 97 Distribuição Alagoas Distribuição Piauí Distribuição Rondônia Distribuição Roraima Participation Company Eletropar DFS  Capital Management Department DFSI  Investor Relations Division invest@eletrobras.com.br www.eletrobras.com Marketletter  September 2010 Analysis of the Result ELETROBRAS PERFORMANCE DURING THE THIRD QUARTER OF 2010 E letrobras registered in the 3rd quarter of 2010 a net income of R$ 799.8 million, equivalent to R$ 0.71 per share, 76.2% higher than the amount registered in the same period of last year, when the Company reported a net income of R$ 453.8 million, equivalent to R$ 0.40 per share. For the first nine months of the year Eletrobras reported a net income of R$ 2,533.4 million, equivalent to R$ 2.24 per share, 265.0% higher than the same period of 2009 when the Company filed a net loss of R$ 1,535.7 million, equivalent to R$ 1.36 per share. 1. Eletrobras Financial Performance The Consolidated Financial Statement of the Eletrobrás System showed the following evolution: 3 rd Quarter  R$ milion CONSOLIDATED 9 Months  R$ milion Variation Variation 8.8% Operating Income 11.7% 15.0% Operating Expenses 5.7% -12.1% Profit before the Financial Result 54.4% 79.5% Financial Result 102.6% 453.8 76.2% Net Income 265.0% R$ 0.7 R$ 0.4 76.2% Net Income per share R$ 2.2 (R$ 1.4) 265.0% 18.4% 22.8% -4.4 p.p. Operating Margin (%) 17.2% 12.4% 4.7 p.p. 9.4% 0.1% 9.4 p.p. Net Margin (%) 11.6% -7.9% 19.5 p.p. Operating Margin Operating Income / Operating Revenue Net Margin Net Income / Operating Revenue pp percentage point The Net Operating Revenues of Eletrobras presented, during the period January-September 2010, an increase of 49.6% in relation to the same period of 2009, from R$ 5,750.5 million in 2009 to R$ 8,602.6 million in 2010 . This evolution was caused by variation of 31.0% on the Operations of Electric Power, which registered the amount of R$ 4,774.9 million in 2009 and R$ 6,213.8 million in 2010, influenced by the recognition of the effect of U.S. inflation, measured by Industrial Goods and Consumer Price indices, focused on the commercialization of the energy from Itaipu Binacional, as described in item 2 - below, and the Equity account in earnings of affiliated companies which increased 137.6% from R$ 1,005.6 million in the first nine months of 2009 to R$ 2,388.8 million for the same period of 2010, as shown in section 3, below. In terms of the consolidated financial statement, the net operating revenues showed an increase of 11.7%, from R$ 19,473.0 million in 2009 to R$ 21,759.7 million in 2010, influenced mainly by the Electric Power Operations account which increased by 12,5% in the first nine months of 2010. For the same period in 2009, it incresed from R$ 19,952.9 million to R$ 22,450.4 million in 2010. The Operating Expenses for the period January-September 2010 showed an increase of 18.2% in the operations of the parent company, from R$ 6,077.0 million in 2009 to R$ 7,184.6 million in 2010, mainly due to line item Energy Purchased for Resale which increased by 12.9%, from R$ 5,368.5 million in 2009 to R$ 6,060.3 million in 2010. In terms of consolidated numbers, the Operating expenses during this period increased 5.7% from R$ 17,052.6 million in 2009 to R$ 18,022.4 million in 2010, with the main change being the line item Energy Purchased for Resale that increased by 13.9% from R$ 4,707.5 million in 2009 to R$ 5,630.2 million in 2010. 2 Marketletter  September 2010 Analysis of the Result The consolidated EBITDA of Eletrobras presented in the January-September period had an increase of 31.5%, from R$ 4,225.8 million in 2009 to R$ 5,559.6 in 2010. The financial results of Eletrobras, shown in section 4 below, presented in the financial statements of the parent company an increase of 165.9% from a net expense of R$ 2,143.3 million in 2009 to a net income of R$ 1,411.6 million in the first nine months of 2010. During this period, the consolidated financial result showed a variation of 102.6% from a net expense of R$ 4,475.3 million in 2009 to a net income of R$ 114.6 million in 2010 2. Eletric energy transacations A  Energy sale  R$ thousands CONTROLADORA CONSOLIDADO 09/30/2010 09/30/2009 09/30/2010 09/30/2009 Supply - - 3,100,769 Gross Supply - - 8,205,796 Transmission - - 3,543,151 Electric Energy traded at CCEE  short-term energy 1,402,789 1,758,089 Relending of Itaipu Energy 5,032,643 5,032,643 Regulatory Asset  Itaipu Energy Trading Other - - 4,747,887 B  Energy purchases for resale and use of electric grid R$ thousands CONTROLADORA CONSOLIDADO 09/30/2010 09/30/2009 09/30/2010 09/30/2009 Supply - - Gross Supply - - Transmission - - Electric Energy traded at CCEE  short-term energy Relending of Itaipu Energy Other In the Relending of Itaipu Energy line item an expense of $ 196.6 million is included in order to represent the effect of the Regulatory Assets The result of the first 9 months of 2010 was impacted by the recognition of the effect of U.S. inflation, measured by the Industrial Goods and Consumer Price indices, which affect the commercialization of energy from Itaipu, in the form of Regulatory Assets, which positively impacted the semesters result in R$ 145.3 million. In the third quarter of 2010 a positive effect of R$ 372.8 million was registered. The balance of the Regulatory Asset deriving from trade energy of Itaipu Binacional during the period between January and September 2010, represented by the line item Right of Reimbursement, presented in the Non-Current Asset, is R$ 213.1 million, equivalent to U$ 1,247.3 million. C  Volume of sold energy Volume of energy sold by subsidiary in the first nine months of 2010 3 Marketletter  September 2010 Analysis of the Result 3. Eletrobrás Shareholding Participation The results obtained by the companies invested by Eletrobrás had a positive impact on the Company result in the first nine months of 2010 of R$ 2,388.8 million, deriving from to the evaluation of shareholding investments. In the same period of 2009, Eletrobras shareholding participations registered a positive balance of R$ 1,005.6 million, as shown below. R$ thousand Parent Company Consolidated 09/30/2010 09/30/2009 09/30/2010 09/30/2009 Investments in controlled companies Equity Method 1.993.094 350.281 - - Capital Income - ITAIPU 35.345 44.348 35.345 44.348 2.028.439 394.629 35.345 44.348 Investments in Affiliates Equity Method 223.876 453.077 227.950 457.373 Interest on Own Capital 66.790 67.460 66.790 67.460 290.666 520.537 294.740 524.833 Other investments Interest on Own Capital 13.974 13.588 13.974 13.588 Dividends 49.509 65.555 49.509 65.555 Investment remuneration in partnerships 6.222 11.293 43.229 88.254 69.705 90.436 106.712 167.397 2.388.810 1.005.602 436.797 736.578 4. Financial Result The devaluation of the Real compared to the US$ dollar and the fact that Eletrobrás holds relevant part of its receivables (net of obligations)  R$ 8,666.4 million (US$ 5,115.3 million)  indexed to the foreign currency, mainly to the US$ dollar, produced a negative impact on the Companys result in the first nine months of 2010 when a net loss of R$ 280.4 million was registered, deriving from the currency variation. R$ 638.4 million were registered in the third quarter of 2010. In the first nine months of the previous year a loss of R$ 4,364.8 million was registered, of which R$ 1,256.5 million were registered in the third quarter of 2009. Relating to the monetary variation deriving from the internal indices, a gain of R$ 451.8 million was verified in the first nine months of 2010 (R$ 110.6 million in the third semester), against a small gain of R$ 22.3 million in the same period of 2009 (R$ 21,4 million in the third quarter of 2009), as shown below: R$ thousands Parent company Consolidated 09/30/2010 09/30/2009 09/30/2010 09/30/2009 Financial Revenues (Expenses) Revenues from interest, commission and fees 1.628.039 2.890.252 599.599 749.619 Debt Charges Charges on Shareholders Remuneration Revenue from Financial Applications 907.595 879.240 1.095.531 1.102.750 Arrears surcharge on electric energy 904 3.682 254.339 148.673 Other Revenues (expenses) 121.902 11.978 245.982 Sub Total 1.240.285 2.199.218 71.230 Net monetary and currency variation Net monetary variation 451.771 22.302 265.039 55.944 Net currency variation Sub Total 171.350 43.405 Total 1.411.635 114.636 The main indexes of the financing contracts and of the onlendings showed the following variations: 4 Marketletter  September 2010 Analysis of the Result Dollar and IGPM Variation 2010 2009 5  Provisions 5.1 Operating Provisions R$ thousand PARENT COMPANY CONSOLIDATED 09/30/2010 09/30/2009 09/30/2010 09/30/2009 Contingencies 246,616 (68,900) 533,891 97,441 PCLD  Consumers and Resellers - - 96,303 283,874 PCLD - RTE - - (22,374) 2,750 PCLD  Financings and loans 21,910 64,031 21,910 64,031 PCLD  ICMS credits - - 11,152 114,506 Losses in realization of AFAC 93,219 49,217 - - Unfunded liabilities in subsidiaries - 15,303 - - Other 81,376 12,581 194,388 193,485 443,121 72,232 835,270 756,087 AFAC - Advances for future capital increase 5.2 Provision for credits of questionable liquidation - PCLD The controlled companies constitute and maintain provisions in accordance with ANEEL considering the analysis of the values which are stated in the overdue receivables line item and in part losses report, the amount is considered enough by the Companys management to cover eventual loss enduring the performance of these assets. The balance on June 30, 2010 is R$ million (June 30, 2010 is R$ million), as follows: CONSOLIDATED R$ thousand 09/30/2010 06/30/2010 RTE (Free Energy - Loss of Revenues and Part "A") Consumers and Resellers Companhia Energética do Amapá Others Consumers of the Distribution Companies CCEE - Short-Term Energy 5.3 Provision for Contingencies At the time of closing of the Financial Statements, the Company showed the following provisions for contingent liability, by nature: 5 Marketletter  September 2010 Analysis of the Result Parent company Consolidated 09/30/2010 06/30/2010 09/30/2010 06/30/2010 NON-CURRENT Labor 6,130 6,130 1,029,542 1,090,382 Taxes - - 177,095 158,155 Civil 1,558,062 1,366,297 3,253,062 2,668,150 (-) Legal Fees (523,512) (506,821) (1,570,122) (1,226,708) 1,040,680 865,606 2,889,577 2,689,981 6. Eletrobras Controled Companies results EBITDA Evolution The sum of the EBITDAs of the Eletrobras System Companies, in the first nine months of 2010, summed R$ 4,982.74 millon, which represents an increase of 39,0% in comparison to the same period of 2009. EBITDA % Furnas 21,1% Chesf 48,4% Eletronorte 56,7% Eletros ul -14,9% CGTEE -45,02 241,2% Eletronuclear 24,3% SubTotal 38,1% Distribution cos. -192,592 -161,47 -19,3% Total 39,0% The EBITDA is calculated by summing the taxes, financial result and depreciation and amortization to the period net income. Furnas The result of Furnas in September 2010 shows an increase of 82% in relation to the same period of 2009; from R$ 212 million in 2009 to R$ 385 million in the first months of 2010. - The variation in gross operating revenue was positive in 5.3%, from R$ 4,925 million in 2009 to R$ 5,185 million in 2010. Also in the first half of 2010 a negative adjustment relating to the 2nd periodic tariff revision of the transmission activity was registered, with a reduction of R$ 100 million in revenues. Not considering this effect, the real growth of the gross operating revenues would have been 7.3%. - The operating costs and expenses totaled, in September 2010, R$ 4,060 million, representing an increase of 3.2% in relation to the same period of 2009, when the amount of R$ 3,936 million was recorded. - The EBITDA increased 21,1% from R$ 1,004 million in 2009 to R$ 1,216 million in 2010. - In the nine months ended on 30.09.2010 the financial result was an expense of R$ 192 million, representing a decrease of 18.3% in relation to the same period of 2009 when an expense of R$ 235 million was registered. This variation is mainly influenced by the positive variation of national indicators (IGP-M, IGP-DI, among others), which significantly adjust the accounts receivable of the Company. Chesf The Company reported a net income of R$ 1,417.8 million, 120.9% higher than the same period of 2009 when an amount of R$ 641.9 million was registered, with emphasis on: - Gross operating revenues in the amount of R$ 4,234.0 million showed an increase of 13.6% compared to the amount of R$ 3,727.7 million filed in the same period of 2009 , primarily reflecting an increase of 28.1 % in the amount of the supply to the distributors and trading companies that reached R$ 2,519.6 million, against R$ 1,967.4 million recorded in 2009, resulting from the effectiveness of new contracts resulting from auctions held in the Free Market - ACL and in the Regulated Market - ACR as well as adjustments provided for in existing contracts. The direct supply to industries recorded the amount of R$ 569.3 million, down 1.2% compared to R$ 576.5 million recorded last year, motivated by the due date of the auction contracts of electricity in relation to new contracts. The amounts verified under the Energy Trading Chamber - CCEE, in the short term market, fell by 9.7%, from R$ 223.4 million in 2009 to R$ 201.8 million in 2010. The Transmission Revenue went down 2.1% from R$ 953.8 million in 2009 to R$ 934.2 million in 2010, reflection of the transmission tariff revision (2nd cycle), which was released in the results of the second quarter of 2010, despite the adjustment of existing contracts and the beginning of operation of new transmission lines. 6 Marketletter  September 2010 Analysis of the Result - Operational Costs and expenses totaled R$ 1,984.9 million in 2010 with a reduction of 11.0% compared to R$ 2,229.8 million recorded in 2009 reflecting a reduction of 26.9% in the Staff line item (R$ 195.7 million) under the registration Plan of Scheduled Voluntary Dismissal - PDVP, which occurred in September 2009 and the Workers' collective agreement - ACT 2010/2011. - Services Revenue in the amount of R$ 1,604.6 million in 2010 presented an increase of 72.2% over the same period of 2009, which reached R$ 931.8 million, reflecting an EBITDA of R$ 2,076.2 billion in 2010, 48.4% higher than the value of R$ 1,399.47 filed in the same period of 2009. - The financial income and expenses accrued during the period, show a positive result of R$ 70.7 million, versus the negative value of (R$ 179.8 million) in the same period in 2009. This improvement was mainly due to the reduction in financial charges resulting from the reduction of the balance of the debt, largely by conversion, at the end of 2009, of the loans and financing from Eletrobras in Advance for Future Capital Increase - AFAC. Eletronorte The net income of the first nine months of 2010 was R$ 290,6 million, 198.1% higher than the previous period, when Eletronorte reported a loss of $ 296.1 million. This result was mainly due to the reduction of the financial result (64.24%) as well as reduced costs (17.26%). - Compared with the same period in 2009, the Gross Operating Revenue of Sales and Services showed an average gain of 5.86%. - In the costs relating to energy, operation and services rendered there was a decrease of (17.26%), due, mainly, to the reduction of energy purchased for resale (88.25%) and fuel for power production (68.52% ), in the isolated system, as reflections of the Law # 12,111, of 09/12/2009, which established the reimbursement, by CCC, of costs related to energy contracts and power sector charges and taxes. - The company showed, for the period January-September 2010, an EBITDA of R$ 1,080.0 million, 56.7% higher than the R$ 689.3 million recorded in the same period of 2009. - As a result of reducing the debt balance, which was transformed into advance for future capital increase, and the rates of the financial charges applied on the amounts of the loans, there was a significant reduction in the deficit of the financial result (64.24%) compared with the same period of last year, especially under the Cost of financing line item (71.63%). Eletronuclear The Company recorded in the period from January to September 2010, a loss of R$ 44.1 million, while in the same period of 2009, the result was a profit of R$ 78.0 million. - Operating income for the period January-September 2010 was negative, amounting to R$ 43.6 million, with a positive service result of R$ 352.2 million and a financial loss of R$ 395.5 million. In the same period of last year an operating profit of R$ 107.9 million, a service result of R$ 270.2 million and a financial loss of R$ 161.5 million were registered. - Operating income grew in the period January-September 2010 in relation to the same period of 2009 due to the tariff increase as of December 5, 2009, as well as the lower supply of energy in 2009 due to the stoppage of Angra 1 Unit in order to replace the steam generators, during the first semester of that year. - The supply of electricity from nuclear power plants Angra 1 and Angra 2, provided to Furnas, corresponds to an income in the period January-September 2010 of R$ 1,381.7 million, against R$ 1,158.2 million for the same period in 2009. The values of the contractual rates of the Eletronuclear energy practiced during the period were as follows:  From January 1 to December 4, 2009: R$ 130.79 / MWh - ANEEL Resolution # 747 of December 2, 2008.  From December 5, 2009 to 30 September 2010: R$ 135.63 / MWh - ANEEL Resolution #916 of 08 December 2009. - In the Operating Costs, the item which recorded a large variation was the consumption of nuclear fuel, due to Angra 1 plant having undergone an idle period for the entire first half of 2009 for replacement of its steam generators. - The Operating expenses increased due to the suspension of the transfer of central administrative expenditures for ongoing orders from January 2010, keeping the total expenditures in the result. In the first half of 2009, there were transferres to the investment (permanent asset). - The EBITDA increased 24.3%, from R$ 414.8 million in 2009 to R$515.7 million in 2010. - Financial Revenues and Expenses showed negative development mainly influenced by: Reversal of monetary variation on loans and financing from Eletrobras and other debt that was negative R$ (139.4) million, while in 2009 the value of R$ 21.4 million was registered. This effect is explained by a positive change in the IGPM index during the period of January-September 2010 against a decrease in the same period of 2009. Decrease of R$ 12.8 million in exchange rates on borrowings from Eletrobras, caused by the decrease of the Euro rate against the Real during the period of January-September 2010, while in 2009 a decrease was seen in this exchange rate; Increase in financial expenses of R$ 141.7 million due to the increase in liabilities for decommissioning as a function of the variation of the Dollar rate in relation to the Real in 2010 against 2009. This item is set against the positive effect on the financial result for 2010 in the amount of R$ 79.4 million, due to the present value adjustment in the liability for decommissioning. 7 Marketletter  September 2010 Analysis of the Result Eletrosul In the first nine months of 2010 was recorded a net income of R$ 139.6 million, 12.1% lower than the amount of R$ 158,8 registered in the same period in 2009, resulting primarily from the recognition in the result of the effects of the 2nd periodic tariff revision of the transmission activity of the Company, resulting in reduction of the Allowed Annual Revenue (RAP), which, due to the retroactive effect to July 2009, resulted in adjustments totaling R$ 60.6 million, and the reduction of 6.61% in the total value of the RAP. The net income of Eletrosul relating to the 3rd quarter of 2010 was R$ 42.3 million, 42.4% higher than the amount of R$ 29.7 million earned in the previous quarter. - Due to the impact of the recognition of the tariff review in June 2010, mentioned above, the result / profit before financial effects, reflected in the service result of transmission of energy, decreased 22.7% reaching a value of R$ 170.9 million for the period January-September 2010 against R$ 221.1 million in the same period of 2009. In relation to the third quarter was verified a service result of R$ 63.1 million, which represent an increase of 192.1% compared to the amount of R$ 21.6 million recorded in the second quarter of 2010. - As a result, the Company recorded in the first nine months of 2010, an EBITDA of R$ 271.0 million, 14.9% lower than the value of R$ 318.5 filed in the same period last year. - Stand out even in the period, the following facts: a) purging the effects of the recognition of the tariff revision, operating income had increased of R$ 67.2 million, equivalent to 11.3% in relation to the same period of 2009, basically due to the entry into operation of new enterprises, tariff adjustment by the IGPM variation and energy commercialization revenue, besides the incorporation of the RAP of the SC Energia since May 2010; b) reflection of R$ 19.8 million of gain on equity, though the recognition in the Eletrosul Balance Sheet of the equity variations in the SPCs; c) increase in financial income of the period, largely by the recognition of the adjustment of the credits renegotiated with the Federal Government (12.68% interest per annum + IGPM) in the amount of R$ 108.1 million (R$ 48.9 million in same period of 2009). This increase is due to the positive variation of the IGPM verified in 2010 of 7.89% (negative 1.60% in the same period of 2009). The balance of the Investment in the year totaled R$ 673.7 million, in the which R$ 368.9 million invested in fixed assets and R$ 304.8 million invested in the SPCs, especially the capital invested in the Porto Velho and ESBR Holdings. CGTEE The Company ended this period with a profit of R$ 25.2 million, 132.4% higher than the same period of 2009 when it reported a loss of R$ 78.0 million. - Net operating revenue performance was R$ 239.2 million superior to 2009. This increase was effective from January 1, 2010, when by the billing of the contracts relating to the 1st New Energy Auction began, and there was a sale of energy from TPU Candiota III (Phase C). - The Company obtained from ANEEL, through Document 135/2010-SEM/ANEEL the change of Status of this enterprise from late to untied. Therefore, this quarter the company recovered the difference of the agreement rate regarding the application by CCEE of ANEEL Resolution 165/2005 of 19.9.2005, which limited the tariffs applied to PLD + 10% in the period January to July 2010. The amount of this recovery was R$ 181.0 million. - Operating income was higher compared to the same period of last year, driven by an increase of the mentioned revenue and the reduction of most expenses except for Personnel, Costs of Network Use (+136%) and Electricity Purchased for Resale (+147%). The expenses that had the most significant reduction were Material (-39%) and Other Expenses (-64%). - The growth in expenditure with Charges of Network Use and Energy Purchased for Resale has the beginning of the TPU Candiota III (Phase C) contract (01/01/2010) as its major cause. Henceforth, the connection agreements became effective and there was the need to purchase energy for the fulfillment of contracts. - The Company ended the period with an EBITDA of R$ 63.6 million, 241.2% higher than the value of R$ (45.0) million in the same period of 2009. - The financial result of CGTEE was positive in the amount of R$ 0.8 million, due to the revenue growth and the reduction of the financial charges on the debt obligations paid in 2009 relating to the loans contracted with Eletrobras. - In relation to the same period of fiscal year of 2009, the company presents higher debt level due to the investments for implementation of works of the Candiota III (Phase C), overhauling of Stage B and other minor loans to comply with the Companys obligations to purchase energy and finance ongoing investments . 7. Financings and Loans 7.1  Financing Receivable In September 30, 2010 the Company held 783 contracts of loans and financing granted, totaling R$ 27,262,335 thousand (June 30, 2010  R$ 28,355,087 thousand), as per table below: 8 Marketletter  September 2010 Analysis of the Result Currency US$ thousand (equivalents) R$ thousand U.S. Dollar IGP-M Real Yen EURO Total 7.1.1  Parent Company PARENT COMPANY 09/30/2010 06/30/2010 CURRENT PRINCIPAL CURRENT PRINCIPAL CHARGES Non CORRIENTES Non Average Rate Value Current Current Average Rate Current Current Current Controlled cos and controlled as a whole FURNAS 7.08% 7.58% CHESF 7.80% - 8.75% ELETROSUL 6.90% 7.46% ELETRONORTE 7.51% 13.07% ELETRONUCLEAR 12.20% 11.73% CGTEE 3.36% 2.54% Distribuição Alagoas 7.35% 6.61% Distribuição Rondônia 6.74% 8.45% Distribuição Piauí 7.06% 9.39% Distribuição Acre 10.54% 7.39% Amazonas Energia 7.22% 7.95% ITAIPU 7.08% - 7.08% 0 OTHER CEMIG 6.26% 6.26% COPEL 8.39% 8.39% CEEE 6.08% 6.08% DUKE 0.00% - - - 0.00% - - - AES ELETROPAULO 10.48% 10.48% TRACTBEL 12.00% - - 12.00% - - CELPE 6.00% 6.00% CEMAR 4.22% 4.22% CESP 9.37% 9.37% OUTRAS - ( - ) PCLD - T O T A L 7.1.2  Consolidated PARENT COMPANY 09/30/2010 06/30/2010 CURRENT PRINCIPAL CURRENT PRINCIPAL CHARGES Non CHARGES Non Average Rate Value Current Current Average Rate Current Current Current Controlled cos and controlled as a whole FURNAS - CHESF - ELETROSUL - ELETRONORTE - ELETRONUCLEAR - CGTEE - Distribuição Alagoas - Distribuição Rondônia - Distribuição Piauí - Distribuição Acre - Amazonas Energia - ITAIPU - OTHER CEMIG 6.22% 6.22% COPEL 8.39% 8.39% CEEE 8.01% 8.01% DUKE 10.00% - - - 10.00% AES ELETROPAULO 10.48% 10.00% - - - TRACTBEL 12.00% - - 10.48% CELPE 6.00% 12.00% - - CEMAR 5.94% 6.00% CESP 9.36% 5.94% OUTRAS - 8 9.36% ( - ) PCLD - T O T A L 9 Marketletter  September 2010 Analysis of the Result The long term installment of loans and financing granted using sector as well as own resources, including onlendings, mature in variable installments as shown below: 7.2  Financing Payable Eletrobras ended the first semester of 2010 with 13 contracts amongst loans, financings and bonds, totaling R$ 4,872,634 thousand (June 30 2010 - R$ 5,161,591 thousand ), as shown below: Currency US$ thousand (equivalent) R$ thousand US$ Dollar EURO Yen Total 7.2.1  Parent Company PARENT COMPANY 09/30/2010 06/30/2010 CURRENT PRINCIPAL CURRENT PRINCIPAL CHARGES Non CHARGES Non Average Rate Value Current Current Average Rate Current Current Current Foreign Currency Financial Institutions Inter-American Development Bank - IDB 5.32% 5.32% Corporación Andina de Fomento - CAF 2.61% 2.87% Kreditanstalt fur Wiederaufbau - KFW 3.86% 3.86% 76 AMFORP & BEPCO 6.25% 6.25% Dresdner Bank 2.15% 2.15% Eximbank 1.85% 1.85% OTHER Bonds Bonds due date 11/30/2015 7.75% - 7.75% - Bonds due date 07/30/2019 6.87% - 6.87% - - - Other National Treasury - ITAIPU - Local Currency FDIC Other - - Total 10 Marketletter  September 2010 Analysis of the Result 7.2.2  Consolidated PARENT COMPANY 09/30/2010 06/30/2010 CURRENT PRINCIPAL CURRENT PRINCIPAL CHARGES Non CHARGES Non Average Rate Value Current Current Average Rate Current Current Current Foreign Currency Financial Institutions Inter-American Development Bank - IDB 5.32% 5.32% Corporación Andina de Fomento - CAF 3.97% 3.97% Kreditanstalt fur Wiederaufbau - KFW 3.87% 3.87% 76 AMFORP & BEPCO 6.25% 6.25% Dresdner Bank 2.15% 2.15% Eximbank 1.85% 1.85% OTHER Bonds Bonds due date 11/30/2015 7.75% - 7.75% Bonds due date 07/30/2019 6.87% - 6.87% - - Other National Treasury - ITAIPU Local Currency FDIC - - Other TOTAL 11 Marketletter  September 2010 Analysis of the Result a) The debts are guaranteed by the Government and/or by Eletrobrás b) The total debt in foreign currency, including financial charges, correspond to R$ 5,161,591 thousand, equivalent to US$ 2,865,163 thousand and the consolidated debt amounts to R$ 14,359,062 thousand, equivalent to US$ 7,970,614 thousand. The percentage breakdown by currency is presented as follows. c) The loans and financing are subject to charges, whose average rate in the second quarter of 2010 was 4.58% pa. The average rate the first quarter of 2010 was 4.69% p.a d) The long-term loans and financings stated in thousand of US$ dollars have the following maturities: 8. Financial Results, for information purposes only, with and without Itaipu Binacional Below, we present, for analysis, the summary of Balance Sheet and Consolidated Financial Results, excluding the effects of the pro rata consolidation of Itaipu Binacional. The information aims at making the Accounting Statements of Itaipu Binacional in the Consolidated Statements of the Eletrobrás System clear, taking into account its specificities. It should be, in no circumstances, as being the Consolidated Accounting Statements of the Eletrobrás System. CONSOLIDATED BALANCE SHEET (for information purposes, only) ( R$ thousand ) 09/30/2010 WITHOUT ITAIPU WITH ITAIPU Asset Current Consumers and Resellers 5,179,989 5,219,768 Financings and Loans 1,795,616 1,347,354 Others 23,206,866 23,673,764 30,182,471 30,240,886 Non-Current Long-Term Assets Financings and Loans 13,821,707 8,401,831 Others 11,469,667 11,644,666 25,291,374 20,046,497 Investments 8,131,615 8,046,905 Property, plant and equipment deferred and intangible 63,188,876 78,034,887 71,320,491 86,081,792 Total of Asset 126,794,337 136,369,176 Liability and Shareholders' equity Current Financings and Loans 664,121 1,021,836 Suppliers 4,155,406 3,626,824 Others 10,401,493 10,709,696 15,221,020 15,358,356 Non-Current Financings and Loans 8,174,485 16,424,444 Others 24,190,968 25,378,513 32,365,453 41,802,956 No control Shareholders Participation 242,646 242,646 Shareholders' equity 78,965,217 78,965,217 79,207,863 79,207,863 Total of Liability and Shareholders' equity 126.794.335 136,369,175 12 Marketletter  September 2010 Analysis of the Result STATEMENT OF INCOME (for information purposes only) ( R$ thousand ) 09/30/2010 WITHOUT ITAIPU WITH ITAIPU OPERATING REVENUE Operations of electric energy 22,305,557 22,450,384 Deductions (1,843,110) (1,843,110) Other 715,634 715,634 21,322,908 OPERATING COSTS AND EXPENSES Electricity purchased for resale (7,494,500) (5,360,221) Depreciation and amortization (1,822,359) (1,822,359) Deferred loss from Itaipu - (670,868) Other (9,274,261) (10,202,081) (18,591,120) (18,055,529) OPERATING RESULT BEFORE FINANCAIL RESULT 2,586,961 FINANCIAL RESULT 797,415 RESULT OF PARTICIPATIONS 436,797 OTHER REVENUES AND EXPENSES 30,742 33,104 RESULT BEFORE SOCIAL CONTRIBUTION AND INCOME TAX 3,851,915 3,851,915 SOCIAL CONTRIBUTION AND INCOME TAX (1,259,054) (1,259,054) RESULT BEFORE PARTICIPATIONS 2,592,861 2,592,861 Income Participation - - Minority Participation (59,459) (59,459) NET INCOME FOR THE PERIOD 2,533,402 2,533,402 NET INCOME PER SHARE R$ 2.24 R$ 2.24 13 Marketletter  September 2010 Balance Sheet for the period ended on September 30 (R$ thousand) Parent Company Consolidated Assets Current Assets Cash and cash equivalents Restricted cash Consumers and resellers Loans and financing Fuel consumption account - CCC Investment remuneration Renegotiated credits Fiscal assets deferred Compensation rights Sundry debts Stored materials Prepaid charges - - Other Non-Current Assets Loans and financing receivable Renegotiated credits Marketable securities Nuclear fuel inventories - - Fiscal assets deferred Fuel consumption account - CCC Compensation rights Other Advances for shareholding participation Investments Property, plant and equipment Intangible Total Assets 14 Marketletter  September 2010 Parent Company Consolidated Liabilities and Stockholders Equity Current Liabilities Loans and financing Compulsory loan Suppliers Anticipated energy sales Taxes payable Fuel consumption account - CCC Shareholders remuneration Federal treasury credits Estimated obligations Reimbursement obligations Employee postemployment benefits - - Fees as per regulations - - Other Non-Current Liabilities Loans and financing Federal treasury credits Global Reversal Reserve - RGR Compulsory loan Taxes payable - - Shareholders remuneration Decommissioning obligations - - Anticipated energy sale - - Fuel consumption account - CCC Provision for contingencies Employee postemployment benefits Other Minority interest - - Stockholders Equity Capital Stock Additional paid-in capital Re-evaluation reserves Appropriated retained earnings Equity evaluation adjustment Accrued income Advances for future capital increase Total Liabilities and Stockholders Equity 15 Marketletter  September 2010 Statement of Income for the period ended on September 30 (R$ thousand) Parent Company Consolidated Operating Revenues 2010 2010 Operations of electric energy (-) Regulatory charges on revenues - - (-) Taxes on revenues - - Equity in earnings of affiliated companies Other operating revenues - - Operating costs and expenses Payroll and related charges/thrird-party services/material and supplies Electricity purchased for resale Fuel for electric power production - - Taxes - PASEP and COFINS Use of basic transmission network - - Remuneration and reimbursement - - Depreciation and amortization Operating provisions Deferred loss from Itaipu - - Donations and contributions Other Operating result before financing result Financing result Operating Result Result before social contribution and minority participation Income tax Social Contribution Income before Participations Minority participation - - Net income (loss) for the period Net income (loss) per share R$2.24 (R$1.36) R$2.24 (R$1.36) 16 Marketletter  September 2010 Cash Flow for the period ended on September 30 (R$ thousand) Parent company Consolidated Net income before income tax and social contribution Adjustments to reconcile net income with cash generated by operations Depreciation and amortization Net monetary/exchange variations Financial charges Equity method result Provision for uncovered liabilities Provision for deferred taxes - Provision for credits of questionable liquidation Provision for contingencies Provision for complementary securities - - Charges on RGR Adjustment present value - - Regulatory assets/liabilities Minority participation result - - Financial charges on stockholders equity Result from Itaipu to compensate - - Loss/Income sales of assets - - Other (Increases) decreases in operating assets Restricted cash Consumers and resellers Fuel consumption account - CCC Deferred fiscal assets Reimbursement rights Debtors Stored materials 16 Expenses paid in advance - - Others Increases (decreases) in operating liabilities Compulsory loan Suppliers Anticipated energy sale Taxes and social contributions - Fuel consumption account - CCC Estimated obligations Reimbursement obligations Regulatory charges - - Others Resources from (applied in) operating activities Payment of Financial Charges Payment of Global Reversion Reserve (RGR) charges Financial Charges receivable Payment of Income Tax and Social Contributions Judicial Deposits - Financing Activities Loans and financing obtained  long-term Loans and financing paid Shareholders remuneration - paid Payment of refinancing of taxes and contributions (principal) - - Compulsory loan and Global Reversion Reserve Others Resources from (applied in) financing activities Investment Activities Loans and financing - granted Loans and financing - received Received renegotiated energy credits - - Acquisition of property, plant and equipment Acquisition of intangible assets - - Acquisition/capital increase in corporate participations Received remuneration on investments in corporate partnerships Others Resources from (applied in) investment activities Increase (reduction) in cash and cash equivalent Cash and cash equivalent  beginning of period Cash and cash equivalent  end of period 17 Marketletter  September 2010 Structure of Eletrobras Capital structure As at September 30, 2010 the capital of Eletrobras had the following composition: Shareholders Common PREF. "A" PREF. "B" TOTAL TOTAL % Federal Gov. 52.00% 0.00% 41.56% Bndespar 21.08% 8.23% 18.50% FND 5.04% 4.03% FGHAB 0.11% 0.09% FGI 3.85% 0.77% FGO 0.49% 0.10% Others 21.77% 100.00% 87.43% 34.95% Under CBLC Custody 21.64% 57.76% 74.71% 32.29% Residents 7.09% 57.76% 23.43% 10.37% Non-residents 7.21% 1 0.00% 36.91% 13.17% ADR Prog, 7.34% 14.38% 8.75% Others 0.13% 42.24% 12.72% 2.66% Residents 0.13% 42.22% 12.72% 2.66% Non-residents 0.00% 27 0.02% 0.00% 0.00% 18 Marketletter  September 2010 Eletrobras Market Capitalization *calculated based on ex-dividend quotations Eletrobras Shareholders The amount of shareholders increased 6.0% between September 30 2009 and September 30 2010. There was an increase of 34.3% of the common shareholders and a dencrease of 5.8% of preferred shareholders. Between September 30, 2009 and September 30, 2010, there was a decrease of 10.1% of non-resident shareholders. Concerning the resident shareholders, between September 30, 2009 and September 30, 2010 there was an increase in share participation of 6.6%. 19 Marketletter  September 2010 Share performance analysis Shares Eletrobras Preferred Shares - ELET6 During the third quarter of 2010 Eletrobras preferred shares (ELET6) had a devaluation of 9.9% closing at R$ 25.40. The maximum price achieved by those shares was R$ 28.67 on July 1 st . The lowest price registered was R$ 24.66 on September 9. In the first nine months of 2010 accumulated a devaluation of 14.8%. The quotations related are values ex-dividend. Eletrobras ON - ELET3 During the third quarter of 2010 Eletrobras common shares (ELET3) had a devaluation of 9.6% closing at R$ 21.56. The maximum price achieved by those shares was R$ 23.90 on July 1 st . The lowest price registered was R$ 20.99 on September 10. In the first nine months of 2010 accumulated a devaluation of 15.7%. The quotations related are values ex-dividend. Shares Trading Performance at the BM&FBOVESPA 20 Marketletter  September 2010 Index Number 12/31/2009 100 and ex-dividend quotations. Financial Trading Volume (Daily Average) at the BM&FBOVESPA Values in R$ thousand. ADR Programs EBR-B  Eletrobras Preferred Shares During the third quarter of 2010 Eletrobras ADRs preferred shares had a devaluation of 5.5% closing at U$ 14.96. The maximum price achieved by those shares was U$ 15.91 on July 1 st . The lowest price registered was U$ 14.40 on September 9. The ADRs outstanding at the end of the quarter was 32.660.115. EBR - Eletrobras Common Shares During the third quarter of 2010 Eletrobras ADRs common shares had a devaluation of 3.8% closing at U$ 12.85. The maximum price achieved by those shares was U$ 13.40 on July 9. The lowest price registered was U$ 12.16 on July 20. The ADRs outstanding at the end of the quarter was 66.405.755. 21 Marketletter  September 2010 Trading Volume (Daily Average) at the NYSE Values in thousands of shares. Latibex (Program for trading of shares of Latin-American Companies at the Madrid Stock Exchange) XELTO During the third quarter of 2010 Eletrobras Latibex common shares had a devaluation of 16.2% closing at  9.33. The maximum price achieved by those shares was  10.77 on July 1 st . The lowest price registered was  9.01 on September 29. XELTB During the third quarter of 2010 Eletrobras Latibex preferred shares had a devaluation of 17.8% closing at  10.95. The maximum price achieved by those shares was  12.77 on July 1 st . The lowest price registered was  10.78 on September 27. Trading Volume (Daily Average) at the Madrid Stock Exchange Values in number of shares. 22 Marketletter  September 2010 Exchange rate performance in 2010 Index Number 12/31/2009 100. Number of employees  09/30/10 Composition of employees by tenure (years) Up to 5 6 to 10 11 to 15 16 to 20 21 to 25 over 25 Total 13 Complementary work force  09/30/10 Other 23 Marketletter  September 2010 Generation and Transmission Companies The table below represents the result of the generation and transmission subsidiary companies for the ninth months of 2010: R$ million Company Net Operating Revenue Result of Service Income/ Loss for the period EBITDA EBITDA Margin Furnas 25.37% 22.32% Chesf 57.85% 44.26% Eletronorte -296.13 39.43% 26.32% Eletronuclear -44.12 39.79% 38.17% Eletrosul 49.85% 59.36% CGTEE -77.29 -78.05 -45.02 16.74% -32.06% Current Ratio Total Liquidity Ratio (1) Total Debt Ratio (2) Debt Equity Ratio Net Profit Margin Return on Equity Ebitda / Share Furnas 0.018701 0.015446 Chesf 49.781204 33.551930 Eletronorte 0.106 0.028 15.500334 9.893075 Eletronuclear 0.041845 0.033657 Eletrosul 6.345901 7.457192 CGTEE 0.067 0.039 0.056392 (1) (Current Assets + Long-term assets) / (Current liabilities + Non-current liabilities) (2) (Current liabilities + Non-current liabilities) / Total assets (3) Net income / Net operational revenues 24 Marketletter  September 2010 Balance Sheet for the period ended on September 30 (In US$) Assets Current Assets Cash and banks Accounts receivable rendering of services Obligations and loans receivable Debtors Stored materials Advancement to personnel Advancement to suppliers Disposal of assets in course Collaterals and linked deposits Non-Current Assets Accounts receivable  rendering of services Obligations and loans receivable Collaterals and linked deposits Results Account Results to compensate from previous periods Result for the period Property, plant and equipment Intangible Total Assets 25 Marketletter  September 2010 Liabilities and Stockholders Equity Current Liabilities Loans and Financing Payable charges in course Remuneration and reimbursement Suppliers Pay roll and social obligation Estimated obligations Other obligations Non-Current Liabilities Loans and financing Remuneration and reimbursement - - Estimated obligations Stockholders Equity and Capital Social Capital Eletrobras Ande Total Liabilities and Stockholders Equity 26 Marketletter  September 2010 Statement of Income for the period ended on September 30 US$ Operating Revenues Power supply Centrais Elétricas Brasileiras S.A.  Eletrobras 2,318,091,966.60 2,338,761,000.00 Administracion Nacional de Electricidad - ANDE 150,167,033.40 129,498,000.0 0 2,468,259,000.00 2,468,259,000.00 Remuneration on power assignment Centrais Elétricas Brasileiras S.A.  Eletrobras 73,912,921.64 71,617,336.42 73,912,921.64 71,617,336.42 Reimbursement of energy in addition to guaranteed energy Centrais Elétricas Brasileiras S.A.  Eletrobras 16,182,221.25 68,085,500.56 Administración Nacional de Electricidad - ANDE 12,143,571.86 13,288,509.03 28,325,793.11 81,374,009.59 Total operating revenues 2,570,497,714.75 2,621,250,346.01 Operating Expenses Remunerations and reimbursements Assured energy Capital income 33,324,573.90 32,295,863.10 Royalties 280,025,592.30 271,144,778.28 Reimbursement of charges  administration and supervision 21,540,430.05 20,857,290.60 Remuneration for power granted 73,912,921.64 71,617,336.42 408,803,517.89 395,915,268.40 Nonassured energy Reimbursement of charges 26,010,724.44 64,791,921.78 Royalties 2,000,825.15 4,983,994.00 Remuneration 314,243.52 11,598,093.81 28,325,793.11 81,374,009.59 437,129,311.00 477,289,277.99 Other expenses Personnel 307,123,878.75 241,805,517.73 Personnel provisions 134,581,317.71 28,934,329.38 Materials 7,127,149.57 6,208,237.78 Third party services 43,133,721.39 38,431,207.07 Other operating expenses 19,249,552.58 18,336,547.64 Provision of contengencies 66,513,815.10 105,466,566.92 577,729,435.10 439,182,406.52 Social-enviromental expenses Enviromental expenses 8,225,821.59 2,534,830.57 Expenses with regional integration 4,951,696.45 2,922,039.65 Social responsibility programs 23,863,601.93 11,024,748.51 37,041,119.97 16,481,618.73 614,770,555.07 455,664,025.25 Total of operating expenses 1,051,899,866.07 932,953,303.24 Result of Service 1,518,597,848.68 1,688,297,042.77 Other revenues / expenses Sundry Revenues 4,030,519.79 6,459,742.23 Sundry Expenses (1,430,076.19) (2,974,815.32) 2,600,443.60 3,484,926.91 Financial Revenues Income from financial applications 52,426,178.04 3,014,637.46 Arrears on energy bills 2,212.14 15,740.94 Other financial revenues 4,173,427.24 5,428,280.18 56,601,817.42 8,458,658.58 Financial Expenses Debt charges 872,434,538.36 924,670,112.02 Monetary variations (40,740,399.26) (41,553,827.07) Other financial expenses 44.64 0.03 831,694,183.74 883,116,284.98 Financial Result (775,092,366.32) (874,657,626.40) Net income for the period 746,105,925.96 817,124,343.28 27 Marketletter  September 2010 Cash Flow for the period ended on September 30 (US$) Operating Activities Net income for the period Adjustments Disposal of Assets - sales Demobilization of installations and real estate - - Monetary Variation on Financing and loans Monetary Variation on Estimated Obligations Liabilities provision Financial Charges not to be Capitalized Estimated Obligations Adjusted Income Variations in Assets and Liabilities Accounts Receivable variation  Rendering of Services Stored Material variation Other Credits variation Remuneration and reimbursement variation Suppliers and other variations Payment-roll variation Payment of the Estimated Obligation Net Operating Cash Flow Investment Activities Property, plant and equipment Balance of the Investment Activities Financing Activities Loans and financing obtained Amortization of the Loans and Financing Payment of interest on Loans and Financing Balance of the Financing Activities Total of Cash Effects Cash and cash equivalent  beginning of period Cash and cash equivalent  end of period Total of Cash Effects 28 Marketletter  September 2010 Market Data Energy generated Plant Installed Capacity - MW Guaranteed Energy - MW Energy generated - MWh 3 rd qrt/10 9 months/10 Itaipu Binacional Energy sold Buyer 3 rd qrt/10 9 months/10 US$ million MWh US$ million MWh ANDE 5,394,082 ELETROBRAS 55,996,617 Total 61,390,699 Losses in generation 3 rd qrt/10 9 months/10 Average tariff  US$ / KW 3 rd qrt/10 9 months/10 Main Investments - US$ milhões Project 3 rd qrt/10 9 months/10 Permanent Assets 0.4 3.6 Other 10.7 23.5 Total 11.1 27.1 Loans and Financing  US$ million Creditor Balance on 09/30/10 Due Currency Eletrobras 2014 / 2023 US$ Federal Govt US$ Bco. Brasil-Rescheduled Debt 2013 / 2023 US$ FIBRA R$ Total Contract obligations on 09/30/10  US$ thousand Short-term Due: 2010 Due: 2011 Total Long-term Loans and Financing 2016 to 2023 11,364,876 Number of employees  09/30/10 Composition of employees by tenure (years) Up to 5 6 to 10 11 to 15 16 to 20 21 to 25 over 25 Total Department Own staff Others Total Field 0 Administrative 19 Total 19 Complementary work force  09/30/10 Contracted Other 19 29 Marketletter  September 2010 Balance Sheet for the period ended on September 30 (R$ thousand) Assets Current Assets Cash and banks 4,459 11,435 Financial applications 438,530 194,240 Consumers, concessionaires and affiliates 789,409 711,659 Loans and financing granted 4,196 71,681 Financed energy credits 147,931 145,608 Stored materials 19,198 123,488 Dividends to receive 2,541 335 Tax credits 130,204 3,511 Income tax and social contribution to recover 140,165 185,858 Expenses paid in advance 6,880 15,373 Collaterals and linked deposits 38,099 37,450 Debtors 107,824 75,902 Actuarial assets - 187,753 Others 13,906 39,383 1,843,342 1,803,676 Non-Current Assets Consumers, concessionaires and affiliates - Loans and financing granted 10,124 14,308 Financed energy credits 601,647 653,884 Tax credits 414,529 338,749 Income tax and social contribution to recover - Collaterals and linked deposits 221,532 200,798 Stored materials 89,850 - Debtors 30,369 30,315 Expenses paid in advance 356 7,129 Actuarial assets - 607,667 Others 55,379 69,856 1,423,786 1,923,698 Investments 1,399,605 1,113,054 Property, plant and equipment Intangible 278,655 245,599 18,886,129 18,466,313 Total Assets 20,729,471 20,269,989 30 Marketletter  September 2010 Liabilities and Stockholders Equity Current Liabilities Suppliers 491,690 530,684 Charges on loans and financing 46,006 58,339 Loans and financing 338,696 242,498 Other funding obtained from third parties - 112,320 Complementary pension fund 213,385 187,753 Taxes and social contributions 424,633 386,109 Personnal obligations 129,110 98,376 Research and development 6,340 6,265 Shareholders remuneration - 268,782 Income participation - 345 Creditors 97,675 17,342 Others 115,988 131,220 1,863,523 2,040,033 Non-Current Liabilities Loans and financing 3,019,162 2,211,609 Complementary pension fund 546,924 607,667 Research and development 142,612 57,677 Taxes and social contributions 654,028 1,002,393 Provisions for risks with fiscal, labor and civil litigation 548,058 457,021 Creditors 9,600 - Others 1 1 4,920,385 4,336,368 Stockholders Equity Capital 6,000,000 6,000,000 Capital Reserves 5,690,383 5,690,383 Asset evaluation adjustment 7,772 - Income Reserves 1,830,852 1,960,006 Result for the period 385,402 212,045 Resources for capital increase 31,154 31,154 13,945,563 13,893,588 Total Liabilities and Stockholders Equity 20,729,471 20,269,989 31 Marketletter  September 2010 S tatement of Income for the period ended on September 30 by Activities (R$ thousand) Generation Transmission Commercialization Total Operating Revenue Supply of electric energy - - Gross supply of electric energy - Short-term energy - - Use of electric grid - - Other revenues Deductions to Operating Revenue Taxes and contributions on revenue Global Reversion Reserve Research and development Other consumer charges - - Net operating revenues Operating Expenses Personnel Material Third party services Fuel and water for production of electric energy - - Financial compensation for the use of hydro resources - - Electric Energy purchased for resale - - Charge on the use of Electric grid - - Provision for credits of questionable liquidation Provision for credits of questionable liquidation - reversion Provisions for risks with fiscal, labor and civil litigation Supervision tax for electric energy services Depreciation and amortization Other expenses Service Result Other Revenue / Expenses Result on the Equity Method - - Financing Revenue (expense) Income from financial applications Charges on loans and financing Debt charges - FRG Special installment  PAES (Lei 10,684/2006) - - Monetary variation and arrears  energy sold Right to generator reimbursement  monetary updating - - Monetary variation and arrears  energy purchased - Currency and monetary variation  financing and loans Monetary variation on refinancing of credits and loans granted Other monetary variation - asset Other monetary variation - liabilities Actuarial adjustment - Interest on credits and loans renegotiable Other financing revenue Other financing expenses Result before social contribution and income tax Social Contribution Income tax Net Result for the period 32 Marketletter  September 2010 Generation Transmission Commercialization Total Operating Revenue Supply of electric energy - - Gross supply of electric energy - Short-term energy - Use of electric grid - - Other revenues 33 Deductions to Operating Revenue Taxes and contributions on revenue Global Reversion Reserve Research and development Other consumer charges - - Net operating revenues Operating Expenses Personnel Material Third party services Fuel and water for production of electric energy - - Financial compensation for the use of hydro resources - - Electric Energy purchased for resale - - Charge on the use of Electric grid - - Provision for credits of questionable liquidation Provision for credits of questionable liquidation - reversion Provisions for risks with fiscal, labor and civil litigation Supervision tax for electric energy services Depreciation and amortization Other expenses Service Result Other Revenue / Expenses 28 12 Result on the Equity Method - - Financing Revenue (expense) Income from financial applications Charges on loans and financing Debt charges - FRG Special installment  PAES (Lei 10,684/2006) - - Monetary variation and arrears  energy sold - Right to generator reimbursement  monetary updating - - Monetary variation and arrears  energy purchased - - 68 68 Currency and monetary variation  financing and loans - Monetary variation on refinancing of credits and loans granted Other monetary variation - asset Other monetary variation - liabilities Actuarial adjustment Interest on credits and loans renegotiable Other financing revenue Other financing expenses Result before social contribution and income tax Social Contribution Income tax Net Result for the period 33 Marketletter  September 2010 Cash Flow for the period ended on September 30 (R$ thousand) Operating Activities Net income for the period Expenses (revenues) not affecting net working capital Depreciation and amortization Monetary and currency variation Income from financial investment Financing charges Equity Method Provision for credit of questionable liquidation Reversion of provision Provision for fiscal, labor and civil law suits Provision for complementary pension fund Actuarial evaluation adjustment - Write-off of fixed assets - Investment losses - RGR - charges Variation in operating assets / liabilities Payment of financial charges Payment of RGR charges Financial charges receivable Payment of income tax and social contribution Collaterals and linked deposits Payment of income participation Net cash of operational activities Financing Activities Loans and financing obtained Loans and financing payable - principal Payment of refinanced taxes and social contribution - principal Funding payment Complementary security fund payment  debt (FRG) Investment Activities Loans and financing - granted - Loans and financing granted - receivable Renegotiated energy credits-received Acquisition of property, plant and equipment Acquisition of intangible assets Acquisition of equity participation investment Investment receivables Total of cash effects Cash and cash equivalent  beginning of period Cash and cash equivalent  end of period 34 Marketletter  September 2010 R$ million EBITDA EBITDA Margin 9 months/10 9 months/09 9 months/10 9 months/09 25.37% 22.32% Market Data Energy generated Plant Installed Capacity - MW Guaranteed Energy  MW average Energy generated MWh Beginning of operation End of concession 3 rd qrt/10 9 months/10 Hydroelectric Integral Participation Furnas Luis Carlos Barreto (Estreito) 07/07/2015 Mascarenhas de Moraes 1973* 31/10/2023 Porto Colômbia 16/03/2017 Marimbondo 07/03/2017 Itumbiara 26/02/2020 Funil 1969* 07/07/2015 Corumbá I 29/11/2014 Shared participation Partnership Serra da Mesa (48,46%) 07/05/2011 Manso (70%) 92 09/02/2035 · SPC Peixe Angical (40%) - - 06/11/2036 Baguari (15%) ** - - 14/08/2041 Retiro Baixo (49%) *** 82 - - 14/08/2041 Serra do Facão (49,5%) **** - - 06/1 1/2036 Thermal Integral Participation Santa Cruz 07/07/2015 Roberto Silveira (Campos) 30 21 1977* Extension granted***** São Gonçalo (fora de operação) - - Extension denied***** Note: Energy generated (MWh)  includes 100% of energy from the plants with integral participation and only the Eletrobras Furnas percentage in the case of shared participation: HEU Serra da Mesa (48.46%) and Manso (70%), In the case of HEU Peixe Angical and Retiro Baixo, even though Eletrobras Furnas owns 40, 15, 49 and 49,5% of the installation, the energy generated belongs soley to the SPC Enerpeixe S.A., Baguari Geração de Energia S.A., Retiro Baixo Energética S.A. and Serra do Facão Energia S.A * Date of incorporation to Furnas ** Turbines 1, 2, 3 and 4 started operating on 09/09/09, 11/11/2009, 03.02.2010 and 05.16.2010, respectively, with an installed capacity of 35 MW each, *** First turbine started operation on March 03, 2010 and the second on M ay 13, 2010, with an installed capacity of 41 MW each. **** Turbines 1 and 2 started operating on 07.13.2010 and 08.07.2010, respectively, with an installed capacity of 106.29 MW each. ***** Decision of Ministry of Mines and Energy (MME) yet to be published in the Diário Oficial da União. Electric energy purchased for resale Eletrobras System 3 rd qrt/10 9 months/10 MWh 3,436,151 11,071,712 R$ million 454.04 1,377.66 Other (*) 3 rd qrt/10 9 months/10 MWh R$ million Total 3 rd qrt/10 9 months/10 MWh R$ million 572.30 * Includes the purchase of energy from SPE Serra do Facão Energia, as of July of 2010 until December of 2011. Energy sold Sales Model 3 rd qrt/10 9 months/10 R$ million MWh R$ million MWh Through auction Through free market agreements or bilateral contracts Total 35 Marketletter  September 2010 Fuel for production of electric energy 3 rd qrt/10 9 months/10 Type Unit Quantity R$ million Quantity R$ million Special Diesel Oil Liter 0 0 0 0 B1 Oil Ton 0 0 Common Diesel Oil liter 0 0 0 0 Gás m 3 0 0 0 0 Total 0 0 Losses in generation - % 3 rd qrt/10 9 months/10 3 3 Losses in transmission - % 3 rd qrt/10 9 months/10 3 3 Note: The losses of the interlinked system are calculated by the National System Operator. The value of the loss between generation and the gravitational center as well as the load and the center of gravity used by the Electric Energy is 3% Extension of transmission lines (km)  09/30/10 Concession Area Extension (km) Tension Operation End of concession Foz do Iguaçu - Ivaiporã 1 322.0 Foz do Iguaçu - Ivaiporã 2 323.0 Foz do Iguaçu - Ivaiporã 3 331.0 Itaberá - Ivaiporã 1 265.0 Itaberá - Ivaiporã 2 264.0 Itaberá - Ivaiporã 3 272.0 Itaberá - Tijuco Preto 1 305.0 Itaberá - Tijuco Preto 2 304.0 Itaberá - Tijuco Preto 3 312.0 Subtotal - 765 kV 2,698.0 Foz do Iguaçu - Ibiúna Bipolo 1 792.0 Foz do Iguaçu - Ibiúna Bipolo 2 820.0 Subtotal - 600 kV 1,612.0 Adrianópolis - Cachoeira Paulista 1 171.0 Adrianópolis - Resende Cachoeira Paulista - Resende Adrianópolis - Cachoeira Paulista 3 177.5 Adrianópolis - Grajaú 55.0 Adrianópolis - São José 33.0 Angra - Cachoeira Paulista 103.0 Angra - Grajaú 155.0 Angra - São José 133.0 Araraquara - Campinas 171.0 Araraquara - Poços de Caldas 176.0 Cachoeira Paulista - Campinas 223.0 Cachoeira Paulista - Itajubá 53.0 Cachoeira Paulista - Taubaté 83.0 Cachoeira Paulista - Tijuco Preto 181.0 Campinas - Ibiúna 112.0 Gurupi - Miracema 255.0 Itumbiara - São Simão 166.0 Marimbondo - Água Vermelha 172.0 Marimbondo - Araraquara 1 195.0 Marimbondo - Araraquara 2 194.0 Poços de Caldas - Itajubá 139.0 Serra da Mesa - Gurupi 256.0 Serra da Mesa - Samambaia 1 249.0 Serra da Mesa - Samambaia 2 248.5 Tijuco Preto - Taubaté 13.0 Ibiúna - Bateias Circuito 1 332.0 Ibiúna - Bateias Circuito 2 332.0 Subtotal - 500 kV 4,549.0 Adrianópolis - Itutinga 1 199.0 Adrianópolis - Itutinga 2 199.0 Adrianópolis - Jacarepaguá 1 38.0 Adrianópolis - Jacarepaguá 2 38.0 Adrianópolis - Macaé 1 177.0 Adrianópolis - Macaé 2 177.0 36 Marketletter  September 2010 Bandeirantes - Samambaia 1 157.0 Bandeirantes - Samambaia 2 155.0 Campinas - Guarulhos 88.0 Campinas - Poços de Caldas 126.0 Campos - Macaé 1 89.0 Campos - Macaé 2 89.0 Campos - Macaé 3 Campos - Viana 199.0 Viana - Vitória 26.0 Campos - Vitória Corumbá - Brasília Sul 254.0 Corumbá - Itumbiara 79.0 Furnas - Itutinga 1 198.0 Furnas - Itutinga 2 199.0 Furnas - Mascarenhas de Moraes Furnas - Estreito L.C.Barreto - Estreito 2 Furnas - Pimenta 66.0 Furnas - Poços de Caldas 1 131.0 Furnas - Poços de Caldas 2 131.0 Guarulhos - Ibiúna 1 75.0 Guarulhos - Ibiúna 2 75.0 Guarulhos - Nordeste 30.0 Guarulhos - Poços de Caldas 1 182.0 Guarulhos - Poços de Caldas 2 184.0 Ibiúna - Tijuco Preto 1 97.0 Ibiúna - Tijuco Preto 2 97.0 Itumbiara - Bandeirantes 1 180.0 Itumbiara - Bandeirantes 2 180.0 Itumbiara - Porto Colômbia 201.0 Mascarenhas - Estreito L.C.Barreto - Estreito 1 L.C.Barreto - Poços de Caldas 1 198.0 L.C.Barreto - Poços de Caldas 2 197.0 L.C.Barreto - Volta Grande 112.0 Marimbondo - Porto Colômbia 77.0 Mogi - Nordeste 20.0 Mogi - Poços de Caldas 204.0 Ouro Preto - Vitória 383.0 Pimenta - Barreiro 198.0 Porto Colômbia - Volta Grande 45.0 Samambaia - Brasília Sul 1 12.5 Samambaia - Brasília Sul 2 15.0 Subtotal - 345 kV 6,168.5 Barro Alto - Niquelândia 87.0 Brasília Geral - Brasília Sul 2 13.0 Brasília Sul - Pirineus 107.0 Pirineus - Xavantes 40.0 Brasília Geral - Brasília Sul 1 13.0 Brasília Sul - Barro Alto 132.0 Itumbiara - Cachoeira Dourada 44.0 Itumbiara - Rio Verde 1 (1st trecho) 208.0 Itumbiara - Rio Verde 2 202.0 Rio Verde - Barra do Peixe 2 240.0 Rio Verde - Rondonópolis 257.0 Rio Verde - Barra do Peixe 1 240.0 Rio Verde - Cachoeira Dourada 1 175.0 Serra da Mesa - Niquelândia 105.0 Xavantes - Bandeirantes 2 20.0 Manso - Nobres 66.0 Subtotal - 230 kV 1,949.0 Adrianópolis - Cepel 1 1.5 Adrianópolis - Cepel 2 1.5 Adrianópolis - Magé 1 48.0 Adrianópolis - Magé 2 48.0 Alcântara - Adrianópolis 1 19.5 Alcântara - Adrianópolis 2 20.0 Alcântara - Adrianópolis 3 20.0 Alcântara - Imbariê - Adrianópolis 19.5 Angra - Angra (Ampla) 34.0 Angra - Jacuacanga 34.0 Angra - Santa Cruz 96.0 Cachoeira Paulista - Volta Redonda 2 105.0 Campos - Cachoeiro do Itapemirim 1 106.0 37 Marketletter  September 2010 Campos - Cachoeiro do Itapemirim 2 106.0 Campos - Rocha Leão 110.0 Campos - Iriri Iriri - Rocha Leão Cachoeira Paulista - Volta Redonda 1 105.0 Jacarepaguá - Ari Franco 10.0 Jacarepaguá - Cosmos 24.0 Jacarepaguá - Mato Alto 16.0 Jacarepaguá - Palmares 28.0 Jacarepaguá - ZIN 33.0 Jacuacanga - Brisamar 44.0 Muriqui - Angra (Ampla) 36.0 Muriqui - Brisamar 20.0 Palmares - Mato Alto 13.0 Rio Verde - Ramal P. Emas - Couto Magalhães 254.0 Rio Verde - Cachoeira Dourada 2 174.0 Rocha Leão - Magé 1 108.0 Rocha Leão - Magé 2 108.0 Santa Cruz - ZIN - Ari Franco 31.0 Santa Cruz - TKCSA TKCSA - ZIN - Cosmos Santa Cruz - Brisamar 1 20.0 Santa Cruz - Brisamar 2 13.0 Santa Cruz - Jacarepaguá 38.0 Santa Cruz - Palmares 1 14.0 Santa Cruz - Palmares 2 14.0 Santa Cruz - ZIN 5.0 São José - Imbariê 1 18.0 São José - Imbariê 2 18.0 São José - Magé 1 46.0 São José - Magé 2 46.0 UTE Campos - Campos 1 1.0 UTE Campos - Campos 2 1.0 Manso - Nobres 70.0 Subtotal - 138 kV 2,204.0 Eletrodo de Terra - Foz do Iguaçu 1 16.0 25 Eletrodo de Terra - Foz do Iguaçu 2 15.0 25 Eletrodo de Terra - Ibiúna 1 67.0 25 Eletrodo de Terra - Ibiúna 2 67.0 25 Subtotal - 25 kV 165.0 Total 19,345.5 Average tariff  R$/MWh 3 rd qrt/10 9 months/10 Main investments - R$ million Project 3 rd qrt/10 9 months/10 Transmission Budgeted* Accomplished Budgeted Accomplished Transmission System Bom Despacho  Ouro Preto 0.6 6.2 1.0 Transmission System Itaipu  SP  Reforços Torres 1.4 0.0 1.4 0.0 Installation of Transmission Line Macaé (RJ) - Campos (RJ) 1.3 1.6 7.8 4.9 Installation of Transmission Line Tijuco Preto-Itapeti-Nordeste 1.7 11.2 3.9 Installation of Transmission System Mascarenhas - Linhares 6.3 0.0 6.3 0.0 Reinforcement of Transmission System RJ and ES 9.8 11.2 41.3 23.1 Reinforcement of Transmission System SP and MG 45.7 11.5 108.0 28.1 Reinforcement of Transmission System GO - MT - DF 10.2 8.5 31.4 14.0 Transmission System maintenance 30.8 15.9 76.0 31.0 Subtotal 96.0 51.0 289.6 106.0 Generation Installation of Combined Cycle TPU Santa Cruz (RJ) 3.4 0.0 3.4 0.0 Installation of HPU Batalha (Paulista) 174.7 95.8 271.4 204.3 Installation of HPU Simplício and SHU Anta 299.5 209.1 510.2 363.4 Modernization of HPU Furnas (MG) 3.7 3.1 16.9 9.0 Modernization of HPU Mascarenhas de Moraes (MG )  Fase 2 0.0 0.0 0.0 0.0 Modernization of HPU Luiz Carlos Barreto (MG) 10.3 7.3 33.1 22.6 Modernization HPU Funil 0.1 0.0 0.1 0.0 Modernization HPU Porto Colômbia 0.1 0.0 0.1 0.0 Generation System maintenance 8.1 1.4 16.6 5.3 Subtotal 499.9 316.7 851.8 604.6 Other Maintenance of real estate 2.6 0.7 9.6 1.5 38 Marketletter  September 2010 Maintenance of real estate, vehicles, machinery and equipment 6.1 1.2 18.9 4.2 Maintenance of info technology assets 18.7 12.0 42.6 29.4 Environmental preservation and conservation of generation and transmission undertakings 2.3 1.6 8.7 3.4 Subtotal 29.7 15.5 79.8 38.5 Total * As of thrid quarter of 2010, budget revision occurred which resulted in the rearrangement and supplementation of sums throughout the programs. New investments  Generation Enterprise State/ Location Total of the investment (R$ million) Instal Capacity (MW) Assured Energy (MW average) Operation Beginning of construction End of concession UHE Batalha* implantation MG/GO Basis: Dec/05 Estimated for turbine 1 - 05/2011 turbine 2 - 06/2011 UHE Simplício implantation / PCH Anta ** RJ/MG Basis: Dec/08 Estimated for Simplício: turbine 1 - 12/2010 Machine 2 - 02/2011 turbine 3 - 04/2011 Anta: turbine 1 - 05/2011 turbine 2 - 06/2011 *The enterprise includes UHE Batalha and associated transmission, namely: SE UHE Batalha, Batalha TL - Paracatu 1 (Cemig) and SE Paracatu 1 (Cemig), Total Investment related to enterprises business plan **The enterprise includes the UHE Simplício, PCH Anta and associated transmission, namely: SE UHE Simplício  C, SE PCH Anta  C, SE Rocha Leão (Ampla)  C, LT Anta  Simplício and LT Simplício  Rocha Leão (Ampla), Total of investment under examination for presentation and approval by the Board of Directors of Furnas. New investments  Transmission Enterprise State/ Location Total of the investment (R$ million) Extension (km) Operation End of concession TL 345 kV Macaé  Campos III * RJ Basis: Nov/04 90 TL 345 kV Tijuco Preto  Itapeti and TL 345 kV Itapeti Nordeste ** SP Basis: Jul/05 50 Estimated for 07.2011 and 10 monthss after obtention of license TL 500 kV Bom Despacho 3  Ouro Preto 2 *** MG Basis: Nov/08 Estimated for 11/2011 TL 230 kV Mascarenhas  Linhares e SE Linhares **** ES Basis: Nov/09 99 Estimated for 07/2012 * The enterprise includes the TL Macaé  Campos III and SE Macaé  1A and Campos  13A, Total Investment related to enterprises present business plan ** The enterprise includes the TL Tijuco Preto  Itapeti III and IV and Itapeti  Nordeste and SE Itapeti  C, Nordeste  C and Tijuco Preto  16A, Total Investment related to enterpriseis present business plan *** Includes, besides the 500 kV transmission line (Bom Despacho3-Ouro Petro 2) the following substations  Bom Despacho 3 (Cemig and Ouro Preto 2 (Cemig)-3A Due to the creation of a Biological Reserve at Serra da Moeda after the Aneel auction, the Municipal Representatives had to issue a not affected document. Therefore, the licensing dates were altered., **** Enterprise relating to Lot E of Aneel Auction 005 dated Nov, 27, 2010. Concession contract not yet signed. Loans and Financing  R$ million 39 Marketletter  September 2010 Local Currency Creditor 09/30/10 Due Obs. Eletrobras - ECF 1713 30.03. 2018 (1) Eletrobras - ECF 2506 30.12. 2018 Eletrobras - ECF 2309 30.12. 2010 Eletrobras - ECF 2717 Eletrobras - ECF 2695 Eletrobras - ECF 2776 Eletrobras - ECF 2801 Eletrobras - ECF 2822 Fundação Real Grandeza 29.12. 2012 Fundação Real Grandeza - Plano 01.12. 2015 Banco do Brasil S.A. - CCB 01/02/03/04 14.10. 2011 Banco do Brasil S.A. - CCB 05/06/08 04.11. 2011 Banco UBS Pactual S.A. - CCB 07/09 04.11. 2011 Banco UBS Pactual S.A. - CCB 10/11/13 05.12. 2011 Banco do Brasil S.A. - CCB 12 05.12. 2011 FURNAS II - FIDC 31.05. 2010 Banco do Brasil S.A. - Contrato 093 25.10. 2012 Caixa Econômica Federal 25.07. 2012 Banco do Brasil S.A. - Contrato 099 15.10. 2012 Banco da Amazônia S.A. 15.02. 2013 BNDES  Simplício 15.07. 2026 BNDES  Baguari 15.07. 2026 BNDES - Batalha 15.12. 2025 Obs.: Part of contract ECF1713 and contracts ECF 2624, ECF 2676 and ECF 2752 were renegotiated, resulting in ECF 2801. The historical values of the first quarter of 2010 and second quarter of 2010 were relocated to ECF 2801. With the relocation of values to ECF 2801, the installment which was renegotiated, from the balance of the previous quarters of ECF 1713 was also removed. Contract renegotiated for 20 more years, in June 2010. Disbursement of R$ 187.64 million in August 2010. Contract in the disbursement stage. In August there was a disbursement of R$ 100 million. Disbursement of R$ 59.02 million in July 2010. Disbursement of R$ 100 million in September 2010. Foreign Currency Creditor 09/30/10 Due Currency Eletrobras - ECR 258/98 US$ Eletrobras - ECR 261/98 Yen Contract obligations on 09/30/10  R$ million Loans and Financing After 2015 Energy Purchase Contracts After 2015 3 rd qrt/10 GWh 8 8 R$ million 1 1 9 months/10 GWh 24 24 R$ million 3 3 Note: Includes energy purchased from Eletrobras Eletronuclear and HEU of Serra da Mesa, which expire in 2014, and HEU Manso expires in 2035. It also considers the purchase of energy from SPE Serra do Facão Energia (Sefac), from July 2010 to December 2011 . The energy purchases from Cien and TU Mário Covas were not considered because these agents are not complying with delivery obligations stated in the contracts. Partnership 40 Marketletter  September 2010 Generation SPC / Consortium Generation Enterprises Eletrobras Furnas Participation Investiment R$MM Other Shareholders Installed Capacity MW Assured Energy MW average Energy generated MWh Beginning of Operation Beginning of construction End of concession SPE Enerpeixe S.A. UHE Peixe Angical e LT Associada 40 Energias do Brasil - 60 - SPE Baguari Geração de Energia S.A. UHE Baguari * Neoenergia - 51 - SPE Retiro Baixo Energética S.A. UHE Retiro Baixo 49 Orteng - 25.5 Logos - 15.5 Arcadis - 10 82 - SPE Foz de Chapecó Energia S.A. UHE Foz de Chapecó 40 Base: Dec/08 CPFL - 51 CEEE - 9 - SPE Serra do Facão Energia S.A. UHE Serra do Facão Base: Oct/05 Alcoa - 35 DME - 10 Camargo Correa - 5.5 - SPE Santo Antônio Energia S.A. UHE Santo Antônio 39 Base: Dec/08 Fundo de Invest. e Part. Amazônia Energia - 20 Odebrecht Invest. Infra-Estrutura -17.6 Andrade Gutierrez Part. -12.4 Cemig Geração e Transmissão - 10 Norberto Odebrecht - 1 - SPE Inambari Geração de Energia S.A. UHE Inambari (Peru) Base: Oct/08 ** Construtora OAS - 51 Eletrobras - 29.4 - - SPE Brasventos Eolo Geradora de Energia S.A. *** UEE Rei dos Ventos 1 Base: Dec/09 Eletronorte - 24.5 Bioenergy - 10 J. Malucelli - 10 Eolo - 31 SPE Rei dos Ventos 3 Geradora de Energia S.A. *** UEE Rei dos Ventos 3 233.7 Base: Dec/09 Eletronorte - 24.5 Bioenergy - 10 J.Malucelli - 10 Eolo - 31 SPE Brasventos Miassaba 3 Geradora de Energia S.A. *** UEE Miassaba 3 245.07 Base: Dec/09 Eletronorte - 24.5 Bioenergy - 10 J.Malucelli - 10 Miassaba - 31 Note:Energy generated (MWh)  only includes the Eletrobras Furnas percentage of UHE Baguari (15%), In the case of UHE Peixe Angical, even though the company owns only 40% of the installation, the energy belongs totally to SPC Enerpeixe SA. For the projects in operation: investment value based on the balance sheet position of the SPE on September 30, 2010 (Property, plant and equipment net plus accrued depreciation). For projects under construction: investment value estimated in the SPE. * FURNAS owns 30.6% of Baguari Energia S,A SPE (partner: Cemig  69.4%), which has a 49% participation in the SPE Baguari Geração de Energia S,A, enterprise, ** Value relating to the development of feasibility studies of the undertaking ***Wind mills won at the 2nd auction of reserve energy  LER 003/2010, SPE being constituted. 41 Marketletter  September 2010 Transmission SPC / Consortium Transmission Enterprises (*) Eletrobras Furnas Participation Investiment R$MM Status Other Shareholders (%) Companhia Transleste de Transmissão S.A. TL Montes Claros - Irapé 345 kV - 139 km 24 Operating Transminas - 41 Cemig - 25 Orteng - 10 Companhia Transudeste de Transmissão S.A. TL Itutinga - Juiz de Fora 345 kV - 144 km 25 Operating Transminas - 41 Cemig - 24 Orteng -10 Companhia Transirapé de Transmissão S.A. TL Irapé - Araçuaí 230 kV - 61 km Operating Transminas - 41 Cemig - 24.5 Orteng - 10 Companhia de Transmissão Centroeste de Minas S.A. TL Furnas - Pimenta 2 345 kV - 62,7 km 49 Operating Cemig - 51 Interligação Elétrica Madeira S.A. (IE Madeira) TL Porto Velho - Araraquara 2 600 kV - 2.375 km Basis: Nov/08 forecast: LO Feb/2012 CTEEP - 51 CHESF  24.5 Interligação Elétrica Madeira S.A. (IE Madeira) Estação Retificadora CA/CC, 500/±600 kV, and Estação Inversora CC/CA, ±600/500 kV Basis: Nov/08 forecast: LO Apr/2013 CTEEP - 51 CHESF  24.5 Transenergia Renovável S.A. Connection of Biodiesel Units abd Small Hydroelectric Plants (PCH) ao SIN (3 TL and 3 SE 230 kV / 10 TL and 5 SE 138 kV) 49 Basis: Nov/08 forecast: LO Oct/2010 Delta  25.5 Fuad Rassi -25.5 Transenergia São Paulo S.A. SE Itatiba, 500 kV 49 Basis: Apr/09 forecast: LO Sept/2011 J. Malucelli  51.0 Transenergia Goiás S.A. TL 230 kV Serra da Mesa - Niquelândia e Niquelândia - Barro Alto 49 Basis: Apr/09 forecast: LO Jul/2011 J. Malucelli - 25.5 Delta - 25.5 Consórcio Goiás Transmissão * TL 500 kV Rio Verde Norte - Trindade (193 km); 230 kV Xavantes - Trindade - Carajás (66 km); SE Trindade (500/230 kV - 400 MVA) 49 Basis: Nov/09 forecast: LO Jul/2012 J. Malucelli - 31 Engevix - 20 Consórcio MGE Transmissão ** TL 500 kV Mesquita - Viana 2 (248 km); 345 kV Viana - Viana 2 (10 km); SE Viana 2 (500/345 kV - 900 MVA) 49 Basis: Nov/09 forecast: LO Jul/2012 J. Malucelli - 20 Engevix - 31 Note: For the projects in operation: investment value based on the balance sheet position of the SPE on September 30, 2010 (Property, plant and equipment net plus accrued depreciation), For projects under construction: investment value estimated at the SPE, ICG  transmission installation of generation for shared connection purposes, IEG  installation of exclusive interest and individual characteristics of generation When under construction, the length in km is mentioned in the Aneel concession contract. When in operation, the length is adjusted to the actual extension in km * This project refers to portion A of 005 Aneel Auction, de 27/11/2010. The concession contract Aneel 002, was signed on July 12, 2010 ** This project refers to portion G of 005 Aneel Auction, de 27/11/2010. The concession contract Aneel 008, was signed on July 12,2010 Number of employees  09/30/10 Composition of employees by tenure (years) Up to 5 6 to 10 11 to 15 16 to 20 21 to 25 over 25 Total 39 Department Number of employees Administrative Operational 42 Marketletter  September 2010 Complementary work force  09/30/10 Contracted Other 12 43 Marketletter  September 2010 Balance Sheet for the period ended on September 30 (R$ thousand) Assets (reclassified) Current Assets Cash and banks Open-market applications Consumers and concessionaires (-)Provision for credits of questionable liquidation Taxes and contributions to recover Advances to employees Stored materials Tax credits  social contribution deferred Tax credits  income tax deferred Services in course Collaterals and linked deposits 3 Others Non-Current Assets Consumers and concessionaires (-)Provision for credits of questionable liquidation - Tax credits  social contribution deferred Tax credits  income tax deferred Property and right for sale Collaterals and linked deposits Others Investments Property, plant and equipment Intangible Total Assets 44 Marketletter  September 2010 Liabilities (reclassified) Current Liabilities Suppliers Payment-roll Taxes and social contribution Loans and financing Debt charges Estimated obligations Private security fund Early retirement plan Consumer charges to collect Regulatory liabilities Research & Development Financial compensation for the use of hydro resources Others Non-Current Liabilities Taxes and social contribution Loans and financing Private security fund - Life insurance - Consumer charges to collect Regulatory liabilities - Research & Development Provisions for contingencies Others Stockholders Equity Social Capital Capital reserves Asset evaluation Income reserves Accrued income Resources for capital increase Total Liabilities 45 Marketletter  September 2010 Statement of Income for the period ended on September 30, by activity (R$ thousand) Generation Transmission Total reclassified Operating Revenue Supply of electric energy - Gross supply of electric energy - Availability of transmission system - Short-term electric energy (CCEE) - Other operating revenues Deductions to Operating Revenue Global Reversion Reserve ICMS tax on electric energy sale - Service tax - ISS Research and Development Fuel consumption account - CCC - Energetic development account - CDE - PROINFA - PIS/PASEP COFINS Net Operating Revenue Cost of electric energy service Cost with electric energy Electric energy purchased for resale - - Charges on the use of electric grid - Cost with operation Personnel Material Fuel for production of electric energy - Third party services Financial compensation for the use of hydro resources - Depreciation and amortization Inspection fee Reversion of porvision for Pension Fund payments on profit participation Others Cost of service rendered to third parties - Gross operating income Operating expenses Sales expenses Provision for credits of questionable liquidation Provision for credits of questionable liquidation - reversion - Consumers and concessionaires - losses Free energy  losses - Other Administrative and general expenses Personnel Material Third party services Depreciation and amortization Provision for contingencies Other Result of Service Financial Revenue (Expense) Income from financial applications Monetary variation and arrears energy sold Other monetary variation  asset Other financial revenues PIS/Pasep/Cofins Debt charges Monetary variation on loans and financing Other monetary variations  liability Other financial expenses Other revenues (expenses) Revenues Expenses Operational Result Social contribution Income tax Fiscal incentives Income before participations Income participation - Net income for the period Net income per share (R$) 46 Marketletter  September 2010 Cash Flow for the period ended on September 30 (R$ thousand) Operating Activities (Reclassified) Net income for the period Expenses (revenues) not affecting cash Depreciation and amortization Net monetary and currency variations Income tax and social contribution Shareholding participation Free energy Provision for contingencies Provision for credits of questionable liquidation Correction of judicial deposits - Transmission regulatory liability Monetary correction of agrarian bond - Financing charges Early retirement plan ICMS tax - deferred - Other Financial charges paid to shareholders and related parties Financial charges paid to financial institutions and other parties Payment of taxes and social contributions payment Income participacion payment Collaterals and linked deposits Variation in current asset and liabilities Consumers, concessionaires and permit holders Stored materials Taxes and contributions to recover Advances to employees Sale of Project biomass assets - Collaterals and linked deposits Tax credits Services in course Suppliers Estimated obligations Consumer charges to collect Research & Development Financial compensation for utilization of hydro resources Provision for contingencies Other operating assets and liabilities Total of operating activities Investment Activities Application in property, plant and equipment and intangible assets Permanent shareholding participations Goods and rights for future use - Property, plant and equipment and intangible discharges Other - Financing Activities Loans and financing obtained in the long-term Payable charges on loans and financing Shareholders remuneration Private security fund Others - Total of cash effects Cash and cash equivalent  beginning of period Cash and cash equivalent  end of period Cash variation 47 Marketletter  September 2010 R$ million EBITDA EBITDA Margin 9 months/10 9 months/09 9 months/10 9 months/09 57.85% 44.26% Market Data Energy generated Plant Installed Capacity - MW Guaranteed Energy MW Energy generated MWh Beginning of operation End of concession 3 rd qrt/10 9 months/10 Funil 30.00 15.50 Mar/62 7/7/2015 Pedra 20.01 7.20 Apr/78 7/7/2015 Araras 4.00 2.00 Feb/67 7/7/2015 Curemas 3.52 2.00 Jun/57 11/25/2024 Complexo de Paulo Afonso e Moxotó 4,279.60 2,225,00 Jan/55 10/2/2015 Sobradinho 1,050.30 531.00 Apr/79 2/9/2022 Luiz Gonzaga 1,479.60 959.00 Feb/88 10/3/2015 Boa Esperança (Castelo Branco) 237.30 143.00 Jan/70 10/10/2015 Xingó 3,162.00 2,139.00 Apr/94 10/2/2015 Piloto 2.00 - Feb/49 7/7/2015 Camaçari 346.80 229.80 Feb/79 8/10/2007 Energy sold for resale 3 rd qrt/10 9 months/10 R$ million Energy sold Sale 3 rd qrt/10 9 months/10 R$ million MWh R$ million MWh Industrial supply 197.61 1,97,708.11 5,996,608.05 Energy gross supply Total 1,091.28 Energy settled through CCEE 3 rd qrt/10 9 months/10 MWh R$ million Fuel for production of electric energy 3 rd qrt/10 9 months/10 Type Metric unit Quantity R$ million Quantity R$ million Natural gas m³ Diesel oil L - - 73,677 Losses in generation - % 3 rd qrt/10 9 months/10 Extension of transmission lines (km)  09/30/10 Concession Area Extension (km) Tension Operation End of Concession ANGELIM II-RECIFE II 169.00 Aug/77 7/7/2015 ANGELIM II-RECIFE II 170.70 Mar/80 7/7/2015 JARDIM II-CAMAÇARI II 249.40 May/00 7/7/2015 GONZAGA-ANGELIM II 248.40 Feb/77 7/7/2015 GONZAGA-MILAGRES 231.20 Apr/87 7/7/2015 GONZAGA-OLINDINA 248.60 May/76 7/7/2015 LUIZ GONZAGA-SOBRADINHO 290.60 Oct/79 7/7/2015 MESSIAS-RECIFE II 175.90 Dec/98 7/7/2015 MILAGRES-QUIXADA 268.70 Jan/88 7/7/2015 OLINDINA-CAMACARI II 147.20 Oct/76 7/7/2015 OLINDINA-CAMACARI II 146.90 Sept/78 7/7/2015 P.AFONSO IV-ANGEL.II 221.50 Jul/79 7/7/2015 P.AFONSO IV-OLINDINA 212.80 Jun/78 7/7/2015 P.AFONSO IV-L. GONZAGA 37.40 Oct/79 7/7/2015 P.AFONSO IV-XINGO 53.80 Feb/93 7/7/2015 48 Marketletter  September 2010 PRES.DUTRA-TERESINA II 207.80 May/00 7/7/2015 PRES.DUTRA-TERESINA II 208.00 Apr/03 7/7/2015 QUIXADA-FORTALEZAII 137.80 Aug/96 7/7/2015 SOBRAL III-FORTALEZAII 210.80 May/00 7/7/2015 S.J.PIAUI-B.ESPERANCA 233.80 Dec/80 7/7/2015 SOBRADINHO-S.J.PIAUI 211.00 Oct/80 7/7/2015 SOBRADINHO-LUIZ GONZAGA 316.00 Jun/88 7/7/2015 TERESINA II-SOBRAL III 334.00 May/00 7/7/2015 ULUIZ GONZAGA-L.GONZAGA, 0.60 May/79 7/7/2015 ULUIZ GONZAGA-L.GONZAGA, 0.60 May/79 7/7/2015 ULUIZ GONZAGA-L.GONZAGA, 0.60 May/79 7/7/2015 U.SOBRADINHO-SOBRADINHO, 0.30 Oct/79 7/7/2015 U.SOBRADINHO-SOBRADINHO, 0.30 Oct/79 7/7/2015 U.SOBRADINHO-SOBRADINHO, 0.40 Oct/79 7/7/2015 USINA IV-P.AFONSO IV 0.60 Dec/79 7/7/2015 USINA IV-P.AFONSO IV 0.60 May/80 7/7/2015 USINA IV-P.AFONSO IV 0.60 Oct/80 7/7/2015 USINA IV-P.AFONSO IV 0.60 Jul/81 7/7/2015 USINA IV-P.AFONSO IV 0.60 Dec/81 7/7/2015 USINA IV-P.AFONSO IV 0.60 May/83 7/7/2015 USINA XINGO - XINGO 0.90 Oct/95 7/7/2015 USINA XINGO - XINGO 0.90 Oct/95 7/7/2015 USINA XINGO - XINGO 0.90 Oct/95 7/7/2015 USINA.XINGO.- XINGO 0.90 Oct/95 7/7/2015 USINA XINGO - XINGO 0.80 Mar/94 7/7/2015 USINA XINGO - XINGO 0.80 Nov/94 7/7/2015 XINGO-JARDIM 159.70 May/00 7/7/2015 XINGO-MESSIAS 218.90 feb/93 7/7/2015 Sub-total - 500 kV 5,121.50 ANGELIM-MESSIAS 78.80 Apr/77 7/7/2015 ANGELIM-MESSIAS 78.80 Oct/76 7/7/2015 ANGELIM-MESSIAS 79.10 Aug/86 7/7/2015 ANGELIM-RIBEIRAO 115.60 Jan/53 7/7/2015 ANGELIM-RECIFE II 171.70 Jan/67 7/7/2015 ANGELIM-RECIFE II 171.70 Jan/61 7/7/2015 ANGELIM-TACAIMBO, 64.00 Mar/63 7/7/2015 ANGELIM-TACAIMBO 64.00 Mar/73 7/7/2015 ANGELIM-TACAIMBO 65.70 Jun/98 7/7/2015 B.ESPERANCA-TERESINA 198.00 Mar/70 7/7/2015 B.ESPERANCA-TERESINA 198.00 Dec/81 7/7/2015 BONGI-ACONORTE 6.00 Aug/76 7/7/2015 B.J.DA LAPA-BARREIRAS 233.50 Dec/90 7/7/2015 BANABUIU-FORTALEZA 177.20 Oct/65 7/7/2015 BANABUIU-FORTALEZA 176.00 Jul/78 7/7/2015 BANABUIU-FORTALEZA 176.00 Aug/78 7/7/2015 BANABUIU-MOSSORO II 177.20 Jul/03 7/7/2015 BANABUIU-RUSSAS II 110.40 May/71 7/7/2015 BOM NOME-MILAGRES 83.70 Sept/61 7/7/2015 BOM NOME-MILAGRES 84.10 Dec/74 7/7/2015 BOM NOME-MILAGRES 83.80 Sept/79 7/7/2015 CAUIPE-SOBRAL 177.50 Nov/73 7/7/2015 CICERO DANTAS-CATU 200.70 Mar/68 7/7/2015 CICERO DANTAS-CATU 201.20 Apr/72 7/7/2015 C.GRANDE-GOIANINHA 99.20 feb/70 7/7/2015 C.GRANDE-NATAL II 188.10 Oct/99 7/7/2015 C.GRANDE-NATAL II 188.10 Oct/02 7/7/2015 C.GRANDE II-S.CRUZ II 113.40 May/79 7/7/2015 C.GRANDE II-PARAISO 118.50 Oct/78 7/7/2015 CAMACARI-C.METAIS 3.20 feb/82 7/7/2015 CAMACARI-CQR 7.20 May/92 7/7/2015 CAMACARI-COTEGIPE 22.90 Jun/70 7/7/2015 CAMACARI-COTEGIPE 23.50 Oct/76 7/7/2015 CAMACARI-GOV.MANGAB. 83.70 Sept/82 7/7/2015 CAMACARI-GOV.MANGAB 83.70 Sept/82 7/7/2015 CAMACARI-JACARACANGA 19.20 Jul/77 7/7/2015 CAMACARI-JACARACANGA 19.20 Mar/77 7/7/2015 CAMACARI-MATATU 47.00 Aug/53 7/7/2015 CAMACARI-PITUACU 39.20 Oct/84 7/7/2015 CAMACARI-PITUACU 39.20 Jan/02 7/7/2015 COTEGIPE-JACARACANGA 15.20 Dec/71 7/7/2015 COTEGIPE-MATATU 30.00 May/77 7/7/2015 CATU-CAMACARI 25.00 Jun/70 7/7/2015 CATU-CAMACARI 25.00 Aug/53 7/7/2015 CATU-GOV.MANGABEIRA 77.20 Aug/67 7/7/2015 CATU-ITABAIANINHA 144.60 Aug/53 7/7/2015 49 Marketletter  September 2010 FUNIL-ITAPEBI 197.80 Jul/90 7/7/2015 FUNIL-ITAPEBI 197.80 Jul/90 7/7/2015 FORTALEZA-CAUIPE 58.80 Nov/73 7/7/2015 FORTALEZAII-D.GOUVEIA 7.10 Jun/89 7/7/2015 FORTALEZAII-D.GOUVEIA 7.10 Jun/89 7/7/2015 FORTALEZA-FORTALEZA II 0.30 feb/00 7/7/2015 FORTALEZA-FORTALEZA II 0.30 Apr/00 7/7/2015 FORTALEZA-FORTALEZA II 0.30 Oct/05 7/7/2015 FORTALEZA II-CAUÍPE 57.40 Nov/03 7/7/2015 FORTALEZA II-CAUÍPE 57.40 Nov/03 7/7/2015 FORTALEZA II-PICI 27.70 May/05 7/7/2015 FORTALEZA II-PICI 27.70 May/05 7/7/2015 GOIANINHA-MUSSURE 50.60 Oct/77 7/7/2015 GOIANINHA-MUSSURE 50.60 Oct/77 7/7/2015 GOV.MANGABEIRA-SAPEAÇU 24.60 Dec/68 7/7/2015 GOV.MANGABEIRA-SAPEAÇU 24.60 feb/84 7/7/2015 GOV.MANGABEIRA-SAPEAÇU 24.60 feb/84 7/7/2015 ICO - ICO U1 1.50 Mar/97 7/7/2015 ITAPEBI-EUNAPOLIS 47.00 Jul/90 7/7/2015 ITAPEBI-EUNAPOLIS 47.00 Jul/90 7/7/2015 IRECE-B.JESUS DA LAPA 285.70 Sept/81 7/7/2015 ITABAIANINHA-ITABAIANA 77.00 Aug/53 7/7/2015 ITABAIANA-JARDIM 44.00 Aug/79 7/7/2015 ITABAIANA-JARDIM 44.00 Aug/79 7/7/2015 JACAR.-ALUNORDESTE 1.80 May/83 7/7/2015 JACARACANGA-DOW 7.90 Jul/77 7/7/2015 JACARACANGA-DOW 7.80 Mar/77 7/7/2015 JARDIM-FAFEN 12.50 Aug/81 7/7/2015 JAGUARARI-JAGUARARI 9.70 Jan/80 7/7/2015 JAGUARARI-JAGUARARI 9.70 Apr/81 7/7/2015 JUAZEIROII-S.BONFIMII 148.50 Jan/80 7/7/2015 JUAZEIROII-S.BONFIMII 148.50 Apr/81 7/7/2015 LIBRA-LIBRA 1.50 Dec/91 7/7/2015 MILAGRES-BANABUIU 225.90 feb/65 7/7/2015 MILAGRES-BANABUIU 225.10 Dec/77 7/7/2015 MILAGRES-BANABUIU 225.10 Dec/77 7/7/2015 MILAGRES-COREMAS 119.40 Nov/86 7/7/2015 MILAGRES-COREMAS 120.00 Jul/06 4/3/2035 MILAGRES-TAUÁ 207.00 Nov/06 4/3/2035 MIRUEIRA-PAU FERRO 22.60 Oct/99 7/7/2015 MIRUEIRA-GOIANINHA 50.30 Dec/89 7/7/2015 MESSIAS-MACEIO 26.50 Nov/02 7/7/2015 MESSIAS-MACEIO 26.50 Dec/02 7/7/2015 MOSSORO-ACU 71.30 Jul/87 7/7/2015 MESSIAS-RIO LARGO 11.90 Aug/86 7/7/2015 MESSIAS-RIO LARGO 11.60 Oct/76 7/7/2015 MESSIAS-RIO LARGO 11.60 Apr/77 7/7/2015 OLINDINA-OLINDINA 0.20 May/80 7/7/2015 OLINDINA-OLINDINA 0.20 May/80 7/7/2015 P.AFONSO-ANGELIM 221.30 Jan/53 7/7/2015 P.AFONSO-ANGELIM 220.20 Jan/67 7/7/2015 P.AFONSO-ANGELIM 220.20 Jan/61 7/7/2015 P.AFONSO-ANGELIM 221.00 Dec/73 7/7/2015 P.AFONSO-BOM NOME 170.10 Oct/61 7/7/2015 P.AFONSO-BOM NOME 170.70 Dec/74 7/7/2015 P.AFONSO-BOM NOME 170.80 Nov/78 7/7/2015 P.AFONSO-C.DANTAS 134.20 Mar/68 7/7/2015 P.AFONSO-C.DANTAS 133.80 Jun/72 7/7/2015 P.AFONSO-ITABAIANA 162.50 Apr/87 7/7/2015 P.AFONSO-ITABAIANA 162.50 Sept/85 7/7/2015 P.AFONSO IV-P.AFONSO 1.10 Oct/79 7/7/2015 P.AFONSO IV-P.AFONSO 1.40 feb/81 7/7/2015 PAU FERRO-C.GRANDE 126.00 Mar/03 7/7/2015 PAU FERRO-C.GRANDE 126.00 Oct/99 7/7/2015 PIRIPIRI-SOBRAL 167.40 Aug/73 7/7/2015 PARAISO - NATAL II 97.90 Apr/79 7/7/2015 PITUACU-NARANDIBA 3.60 Nov/83 7/7/2015 PITUACU-PITUACU 0.40 Aug/83 7/7/2015 RECIFE II-JOAIRAM 7.60 Jan/53 7/7/2015 RECIFE II-JOAIRAM 7.31 Jan/67 7/7/2015 RECIFE II-JOAIRAM 7.31 Jan/61 7/7/2015 JOAIRAM-BONGI 6.26 Jan/53 7/7/2015 JOAIRAM-BONGI 6.37 Jan/67 7/7/2015 JOAIRAM-BONGI 6.37 Jan/61 7/7/2015 RECIFE II-GOIANINHA 71.30 feb/72 7/7/2015 50 Marketletter  September 2010 RECIFE II-GOIANINHA 71.40 feb/72 7/7/2015 RECIFE II-MIRUEIRA 31.00 Jun/80 7/7/2015 RECIFE II-MIRUEIRA 31.40 Jun/80 7/7/2015 RECIFE II-MIRUEIRA 31.40 Jun/86 7/7/2015 RECIFE II-PAU FERRO 32.00 Sept/04 7/7/2015 RECIFE II-PAU FERRO 32.00 Sept/04 7/7/2015 RECIFE II-PIRAPAMA II 27.60 Jun/80 7/7/2015 RECIFE II-PIRAPAMA II 27.60 Jun/80 7/7/2015 RIBEIRAO-RECIFE II 56.70 Sept/94 7/7/2015 RIO LARGO-PENEDO 122.70 Jan/98 7/7/2015 RIO LARGO-TRIKEM 23.20 Jun/76 7/7/2015 RUSSAS II-MOSSORO II 75.00 Apr/81 7/7/2015 SOBRAL III-SOBRAL II 13.90 Jul/05 7/7/2015 SOBRAL III-SOBRAL II 13.90 Jul/05 7/7/2015 S.MENDES-PICOS 99.60 Mar/86 7/7/2015 S.J.PIAUI-E.MARTINS 172.90 feb/98 7/7/2015 S.J.PIAUI-S.MENDES 68.20 Jul/85 7/7/2015 SR. DO BONFIM-IRECE 214.00 Sept/81 7/7/2015 S.CRUZ II-NATAL II 101.30 May/79 7/7/2015 SAPEAÇU-FUNIL 193.80 Dec/68 7/7/2015 SAPEAÇU-FUNIL 192.10 feb/84 7/7/2015 SAPEAÇU-S.ANTO.JESUS 31.00 Apr/97 7/7/2015 S.ANTO.JESUS-FUNIL 161.90 Apr/97 7/7/2015 TACAIMBO-C.GRANDE II, 124.70 Jun/85 7/7/2015 TACAIMBO-C.GRANDE II 124.70 Jun/85 7/7/2015 TERESINA I-TERESINAII 25.00 Sept/02 7/7/2015 TERESINA I-TERESINAII 25.00 Sept/02 7/7/2015 TERESINA-PIRIPIRI 154.70 Nov/71 7/7/2015 U.APO.SALES-P.AFONSO 5.80 Oct/77 7/7/2015 U.APO.SALES-P.AFONSO 5.70 Mar/77 7/7/2015 U.B.ESPER.-B.ESPER. 2.80 Dec/80 7/7/2015 SOBRADINHO-JUAZEIROII 42.50 Jan/80 7/7/2015 SOBRADINHO-JUAZEIROII 42.50 Apr/81 7/7/2015 USINA II-P.AFONSO 0.60 Oct/61 7/7/2015 USINA II-P.AFONSO 0.70 Dec/64 7/7/2015 USINA II-P.AFONSO 0.60 May/67 7/7/2015 USINA II-P.AFONSO 0.70 May/67 7/7/2015 USINA II-P.AFONSO 0.70 Dec/67 7/7/2015 USINA III-P.AFONSO 0.60 Oct/71 7/7/2015 USINA III-P.AFONSO 0.60 Apr/72 7/7/2015 USINA III-P.AFONSO 0.60 Apr/74 7/7/2015 USINA III-P.AFONSO 0.60 Aug/74 7/7/2015 USINA I-P.AFONSO 0.60 Jan/55 7/7/2015 USINA I-P.AFONSO 0.60 Jan/55 7/7/2015 Sub-total - 230 kV 12,792.52 C.GRANDE II-S.CRUZ II 117.30 Apr/63 7/7/2015 C.GRANDE II-S.CRUZ II 117.30 Jan/68 7/7/2015 C.NOVOS-S.DO MATOS 38.80 Dec/67 7/7/2015 SANTANA DO MATOS-ACU 49.50 Dec/67 7/7/2015 S.CRUZ II-C.NOVOS II 55.00 Oct/65 7/7/2015 USINA II-ZEBU 6.00 Dec/64 7/7/2015 Sub-total - 138 kV 383.90 ABAIXADORA-MULUNGU 6.50 69 May/75 7/7/2015 ABAIXADORA-MOXOTO 5.30 69 feb/70 7/7/2015 ABAIXADORA-ZEBU 5.40 69 Oct/72 7/7/2015 C.GRANDE I-BELA VISTA 9.20 69 Sept/93 7/7/2015 C.GRANDE II-BELA VISTA 7.20 69 Oct/89 7/7/2015 C.GRANDE II-C.GRANDE I 9.30 69 May/64 7/7/2015 CAMACARI-CAMACARI 1.40 69 Jun/60 7/7/2015 COTEGIPE-CATU 48.70 69 Jun/60 7/7/2015 COTEGIPE-CATU 48.70 69 Jun/60 7/7/2015 JABOATAO-RECIFE.II 3.10 69 Jan/65 7/7/2015 M.REDUZIDO-M.REDUZIDO 0.50 69 Apr/73 7/7/2015 MATATU-PITUACU 7.40 69 Jun/60 7/7/2015 MATATU-PITUACU 7.30 69 Jun/60 7/7/2015 PIRAPAMA II-RECIFE II 21.00 69 Jan/65 7/7/2015 PITUACU-COTEGIPE 22.10 69 Jun/60 7/7/2015 PITUACU-COTEGIPE 21.90 69 Jun/60 7/7/2015 S.CRUZ II-NATAL II 89.30 69 Jan/64 7/7/2015 USINA DE PEDRA-JEQUIE 20.50 69 Nov/78 7/7/2015 VILA ZEBU-ITAPARICA 27.00 69 Jul/77 7/7/2015 ZEBU-MOXOTO 7.20 69 Apr/83 7/7/2015 ZEBU-XINGO 56.50 69 Aug/81 7/7/2015 Sub-total 69 kV 425.50 Total 18,723.42 51 Marketletter  September 2010 Average tariff  R$/MWh 3 rd qrt/10 9 months/10 Main investments - R$ million Project 3 rd qrt/10 9 months/10 Transmission Extension of the Northeast Transmission System Reinforcement and improvement of the transmission system Maintenance of transmission system SUAPE II / SUAPE III - enterprise Generation Maintenance of generation system Resettlement of Itaparica Infra-structure Real Estate Maintenance of equipment/vehicles/furniture Maintenance of info assets . Total New investments Transmission Project State Total Investment R$ million Extension of the lines - Km Beginning of Operation End of concession TL 230 kV Eunápolis/Teixeira de Freitas II C1 BA 02/28/2013 10/16/2038 TL 230 kV Funil/Itapebi C3 BA 30/11/2011 04/20/2037 TL 230 kV Ibicoara/Brumado C1 BA 95 11/25/2010 06/14/2037 TL 230 kV Jardim/Penedo C1 SE/AL 09/25/2011 03/17/2038 TL 230 kV Milagres/Coremas C2 CE/PB 09/25/2009 03/04/2035 TL 230 kV Paraíso/Açu II C2 RN Included in the 230Kv Picos / Tauá C1 Transmission Line 09/30/2010 06/14/2037 TL 230 kV Picos/Tauá II C1 PI/CE 03/30/2011 06/14/2037 SE Suape II 500/230 kV e SE Suape III 230/69 kV, with sectionning ofTL 500 kV Messias/Recife II C1 e 230 kV Pirapama/Termopernambuco C1/C2 PE 45 km CS 500 Kv/10,8 km CD 230 kV 09/13/2011 28/01/2039 TL 230 kV Eunápolis/Teixeira de Freitas II C2 BA 02/28/2013 08/03/2039 TL 230 kV Pau Ferro  Santa Rita II PE/PB/AL/RN 05/03/2012 08/03/2039 TL 230 kV Paulo Afonso III  Zebu SE 230/69 kV  300 MVA  Santa Rita II SE 230/69 kV  200 MVA  Zebu SE 230/69 kV  300 MVA  Natal III LT 500 KV associada à SE Camaçari IV SE 500/230KV - 2400 MVA - Camaçari IV BA 2 05/12/2012 07/12/2040 Generation Project State Total Investment R$ million Installed Capacity MW Assured energy MW Beginning of Operation End of concession Parque Eólico Casa Nova (*) Bahia 180 MW jan/2013 jan/2046 52 Marketletter  September 2010 (*) Purpose of the Second Auction of Alternative Sources, held on August 26, 2010. Concession granting scheduled for January 14, 2011. Loans and Financing  R$ million Creditor Balance on 09/30/10 Date due Currency ELETROBRAS ECF-1761/98 14.03 02/28/2011 R$ ECF-1762/98 14.60 12/30/2010 R$ ECF-2561-B/2009 147.47 09/30/2018 R$ ECF-2684/2008 0.59 05/30/2015 R$ ECF-2685/2008 0.36 05/30/2016 R$ ECF-2619/2007 1.17 02/28/2017 R$ ECF-2648/2007 0.88 12/30/2018 R$ Financial institutions Banco do Brasil - 343.400.336 14.22 02/16/2012 R$ Banco do Brasil - 343.400.338 147.38 02/16/2012 R$ Banco do Brasil - 343.400.342 14.87 02/26/2012 R$ Banco do Brasil - 343.400.348 15.98 03/26/2012 R$ Banco do Brasil - 343.400.353 16.31 04/26/2012 R$ Banco do Brasil - 343.400.359 16.18 05/26/2012 R$ Banco do Brasil - 343.400.363 16.09 06/26/2012 R$ Banco do Brasil - 343.400.367 11.80 07/26/2012 R$ Banco do Nordeste  Machinery/Equipment/Benefits 272.24 06/30/2020 R$ Banco do Nordeste - Finame (PSI-BK) 7.47 02/15/2020 R$ TOTAL 711.64 Contract obligations on 09/30/10  R$ million Loans and Financing After 2015 Generation 2.93 0.25 250.48 0.54 0.54 0.46 0.57 Transmission 27.59 39.25 49.46 49.62 49.62 49.62 190.71 Total 30.52 39.50 299.94 50.16 50.16 50.08 191.28 Partnership Generation SPC/ Consortium Object Installed Capacity Guaranteed Energy Participation % Enterprise Value R$ million Partnership Beginning operation Beginning construction End concession Partners % Energética Águas da Pedra S.A. HEP Dardanelos 261 MW Neoenergia 51.00 Eletronorte 24.50 ESBR Participações S.A. HEP Jirau 3,300 MW 20 Suez Energy Ltda 50.10 Camargo Correa 9.90 Eletrosul 20.00 Norte Energia S.A. HEP Belo Monte 11,233.1MW 15 Eletrobras 15.00 Eletronorte 19.98 Construtora Queiroz Galvão 2.51 Contern Construções 1.25 Petros 10.00 Cetenco Engenharia 1.25 Galvão Engenharia 1.25 J. Malucelli Construtora 1.00 Mendes Junior Trading 1.25 Serveng - Civilsan 1.25 J. Malucelli Energia 0.25 Gaia Energia 9.00 Caixa FI Cevix 5.00 Sinobras 1.00 Funcef 2.50 Construtora OAS 2.51 Bolzano Participações 10.00 53 Marketletter  September 2010 Transmission SPC/ Consortium Object TL Extension Participation % Enterprise Value R$ million Partnership In operation Partners % Yes No STN  Sistema de Transmissão Nordeste S.A. LT (Teresina / Sobral/ Fortaleza), 500 kV 546 km 49 Alusa 51 X Integração Transmissora de Energia S.A. - INTESA LT (Colinas / Miracema/ Jurupi / Peixe 2 / Serra da Mesa 2), 500 kV 695 km 12 Fundo de Investimentos em Participações Brasil Energia  FIP 48 X Engevix 3 Eletronorte 37 Manaus Transmissora de Energia S.A. LT  Oriximiná / Itacoatiara, CD, 500 kV 375 km Eletrobras Eletronorte 30 X LT- Itacoatiara / Cariri CD, 500 kV, 212 km Abengoa Concessões Brasil Holding S.A. SE-Itacoatiara 500/138 kV e SE -Cariri 500/230 kV Interligação Elétrica do Madeira S.A. LT - Coletora Porto Velho (RO) - Araraquara 2 (SP), Nº 01, em CC, +/- 600kV 2,375 km Eletrobras Furnas X Estação Retificadora Nº 02 CA/CC, 500KV/ +/- 600KV - 3,150MW CTEEP 51 Estação Inversora Nº 02 CC/CA, +/- 600KV/500KV - 2,950MW TDG Transmissora Delmiro Gouveia SA LT - São Luiz II / São Luiz III (MA), 230 kv 96 Km 49 ATP Engenharia Ltda 51 X SE - Pecém II (CE), 500 kv SE - Aquiraz II (CE), 230 kv Construction SPC/ Consortium Object Participation % Partnership In operation Partners % Yes No Manaus Construtora Ltda Construction and maintenance of Transmission Lines and substations of Manaus Transmissora SA 19.5 Eletrobras Eletronorte 30.0 X Abengoa Concessões Brasil Holding S.A. 50.5 Number of employees  09/30/10 Composition of employees by tenure (years) to 5 6 to 10 11 to 15 16 to 20 21 to 25 over 25 Total 35 Department Number of employees Field Administrative Complementary work force  09/30/2010 Contracted Other - 15 54 Marketletter  September 2010 Balance Sheet for the period ended on September 30 (R$ thousand) Assets Current Assets Cash and banks Open-market applications Consumers, concessionaires and affiliates Loans and Financing Subsidiaries and related companies - Expenses to reimburse Debtors Other credits Provision for credits of questionable liquidation Stored materials Expenses paid in advance Non-Current Assets Concessionaires and affiliates - Loans and Financing Parent Company ICMS tax to recover Legal deposits Debtors Other credits Provision for credits of questionable liquidation Expenses paid in advance Property for sale Investments Property, plant and equipment Intangible Total Assets 55 Marketletter  September 2010 Liabilities and Stockholders Equity Current Liabilities Suppliers Payment-roll Loans and financing Debt charges Regulatory taxes Private pension fund Taxes and social contributions Shareholders remuneration - Income participation - Research and development Pre-sale of energy Estimated obligations Covenants Provisions Other payable accounts Non-Current Liabilities Loans and financing Taxes and social contributions - Research and development Pre-sale of energy Environmental compensation - UHE Tucuruí Provisions - Resources for capital increase - Other payable accounts Stockholders Equity and Resources for capital increase Social Capital Capital Reserves Profit reserve - Income (losses) for the period Total Liabilities and Stockholders Equity and Resources for capital increase 56 Marketletter  September 2010 Statement of Income for the period ended on September 30, by activity (R$ thousand) Generation Transmission Commercialization Other Total Operating Revenue Supply of electric energy - - - Gross supply of electric energy - - Short term electric energy - - - Availability of transmission grid - - - Other operating revenues 77 - - Deductions to Operating Revenue Sales taxes - ICMS - - Social contribution  PASEP - Social contribution  COFINS - Service tax - ISS - Global Reversion Reserve - Energetic development account - CDE - - - Fuel consumption account - CCC - - - Research and Development - Proinfa - Net Operating Revenue - Cost of electric energy service Cost of electric energy Electric energy purchased for resale - - Charges on the use of electric grid - Operating expenses Personnel - - Material - - Third party services - - Fuel for production of electric energy - - Fossil fuel instalment subsidized by CCC (Fossil fuel account) - - Financial compensation for the use of hydro resources - - - Depreciation and amortization - - Provisions and reversions - Others - - - Cost of third party services - - Gross operational income - Operating expenses Sales expenses - Administrative and general expenses - Other operating expenses - - Service result - Revenue from multi-media communication - - - Result on the Equity Method - - - Financial Revenue (Expense) Income from financial applications 60 - Monetary increase - - - Monetary variation  asset - Monetary variation  liability - Debt charges - Others - - Other revenues (expenses) - Income (Loss) before income tax and social contribution Income tax and social contribution - Income (loss) before participation Income participation - Net income (Loss) for the period Income (Loss) per share - R$ 57 Marketletter  September 2010 Generation Transmission Commercialization Other Total Operating Revenue Supply of electric energy - - - Gross supply of electric energy - - Short term electric energy - - - Availability of transmission grid - - - Other operating revenues - - Deductions to Operating Revenue Sales taxes - ICMS - - Social contribution  PASEP - Social contribution  COFINS - Service tax - ISS - Global Reversion Reserve - Energetic development account - CDE - - - Fuel consumption account - CCC - - - Research and Development - Proinfa - Net Operating Revenue - Cost of electric energy service Cost of electric energy Electric energy purchased for resale - - Charges on the use of electric grid - Operating expenses Personnel - - Material - - Third party services - - Fuel for production of electric energy - - Fossil fuel instalment subsidized by CCC (Fossil fuel account) - - Financial compensation for the use of hydro resources - - - Depreciation and amortization - - Provisions and reversions - Others - - - Cost of third party services - - - Gross operational income - Operating expenses Sales expenses - Administrative and general expenses - Other operating expenses - - Service result - Revenue from multi-media communication - - - Result on the Equity Method - - - Financial Revenue (Expense) Income from financial applications 67 - Monetary increase - - - Monetary variation  asset - Monetary variation  liability - Debt charges - Others 8 8 Other revenues (expenses) - Income (Loss) before income tax and social contribution Income tax and social contribution - Income (loss) before participation Income participation - Net income (Loss) for the period Income (Loss) per share - R$ 58 Marketletter  September 2010 Cash Flow for the period ended on September 30 (R$ thousand) Operating Activities Income (Loss) before income tax Expenses(revenues) not affecting cash Depreciation and amortization Monetary and currency variation Interest on late payment on energy sold Other financing revenues Financial charges Shareholders remuneration - Financial charges granted Equity method Provision for credits of questionable liquidation Liability provision Property, plant and equipment sales Variation of operational asset Consumers, concessionaires and affiliates Subsidiaries, related companies and parent company Credit taxes Debtors Stored materials Expenses paid in advance Assets for sale - Other Variation of operational liability Suppliers Payment-roll Regulatory taxes Private security fund Taxes and social contributions Research and development Pre-sale of energy - Estimated obligations Income tax and social contributions - Other Financial charges payable Financial charges receivable Legal deposits Financing Activities Loans and financing obtained Loans and financing payable - principal Resource forf capital increase - Investment Activities Receivables from loans and financing granted Acquisition of permanent assets Equity participation Equity investment receivables Net investment activities Increase in cash and cash equivalent Cash and cash equivalent  beginning of period Cash and cash equivalent  end of period Increase in cash and cash equivalent 59 Marketletter  September 2010 R$ million EBITDA EBITDA Margin 9 months/10 9 months/09 9 months/10 9 months/09 39.43% 26.32% Market Data Energy generated Plant Installed Capacity - MW Guaranteed Energy - MW Energy generated MWh Beginning of operation End of concession Beginning of concession / authorization (Eletrobras Eletronorte) 3 rd qrt/10 9 months/10 UHE Coaracy Nunes 10/01/1975 07/08/2015 Regulation 038, of 02,13,92 (Decree 35,701 of 06,23,1954) Complexo de Tucuruí 11/10/1984 07/11/2024 Concession Decree 74,279 07/11/1974  First Unit  12/30/1984 - Regulation DNAEE 58 of 05/18/1983 UHE Samuel 07/26/1989 09/14/2010 Concession Decree 83,975 09,14,1979 Extension of concession Regulation nº 89-MME dated September 11, 2010 UHE Curuá-Una 24 07/21/1977 07/27/2028 Concession transfer of UHE Curuá-Una from CELPA to ELETROBRAS ELETRONORTE as per Resolução Autorizativa Nº 345, of 18 October, 2005, UTE Electron 0 0 06/2005 undefined Regulation 156 of 07/06/1990, authorizes ELETROBRAS ELETRONORTE to build regularization purposes biuld UTE Rio Madeira 0 0 04/1968 undefined Regulation MME 1,130 of 09/08/1988 authorizes ELETROBRAS ELETRONORTE to build Rio Madeira plant, UTE Santana 01/1993 undefined Regulation 414 of 12/2/1994 authorized ELETROBRAS ELETRONORTE to build Santana plant, UTE Rio Branco I 0 0 02/1998 undefined Regulation 156 of 07/06/1990, authorized ELETROBRAS ELETRONORTE to build for regularization purposes UTE Rio Branco II 0 0 04/1981 undefined Regulation 156 of 07/06/1990, authorizes ELETROBRAS ELETRONORTE biuld for regularization purposes UTE Rio Acre 04/1994 undefined Regulation DNAEE 235 of 10/21/1988 and Regulation MME 343 of 19/05/1989, authorizes Eletrobras Eletronorte to biuld UTE Rio Acre (3 x 10,000 kW); Regulation DNAEE 606 of 31/08/1994 overides Regulation DNAEE 235 and authorizes the installation of 2 generators of 21,500 KW, Obs,: The Senador Arnon Afonso Farias de Mello Thermal Power Plant was granted as a loan to Eletrobras Distribuição Roraima as of February 10, 2010, Electric energy purchased for resale 3 rd qrt/10 9 months/10 MWh R$ million 9.0 31.0 60 Marketletter  September 2010 Energy sold Sale 3 rd qrt/10 9 months/10 R$ million MWh R$ million MWh Through auction Through free market agreements or bilateral contracts Total CCEE liquidation  Sold Type of contract UNIT 3 rd qrt/10 9 months/10 CCEE R$ million MWh MWaverage Purchase R$ million MWh MWaverage Net R$ million MWh MWaverage Fuel for production of electric energy 3 rd qrt/10 9 months/10 Type Metric unit Quantity R$ million Quantity R$ million Diesel oil Litre 130.112 PTE oil litre 287.514 Total Losses in generation - % 3 rd qrt/10 9 months/10 Losses in transmission - % - (Isolated system) 3 rd qrt/10 9 months/10 Extension of transmission lines (km)  09/30/10 Concession Area Extension (km) Tension Beginning of operation End of concession Isolated system BOA VISTA SANTA ELENA JULY 07/2015 Sub-total 230 kV COARACY NUNES SANTANA OCTOBER 07/2015 COARACY NUNES SANTANA FEBRUARY 07/2015 SANTANA PORTUÁRIA 4 APRIL 07/2015 COARACY NUNES TARTARUGALZINHO 87 SEPTEMBER 07/2015 Sub-total 138 kV SANTANA MACAPÁ II 20 69 NOVEMBER 07/2015 SANTANA EQUATORIAL 13 69 AUGUST 07/2015 TARTARUGALZINHO CALÇOENE 69 DECEMBER 07/2015 TARTARUGALZINHO AMAPÁ 17 69 FEBRUARY 07/2015 EQUATORIAL MACAPÁ 0 69 NOVEMBER 07/2015 SANTANA SANTA RITA 69 DECEMBER 07/2015 EQUATORIAL SANTA RITA 69 SEPTEMBER 07/2015 Sub-total 69 kV Isolated system total Interconnected system COLINAS MIRACEMA SEPTEMBER 07/2015 IMPERATRIZ COLINAS SEPTEMBER 07/2015 IMPERATRIZ MARABÁ APRIL 07/2015 IMPERATRIZ MARABÁ SEPTEMBER 07/2015 IMPERATRIZ PRES, DUTRA OCTOBER 07/2015 IMPERATRIZ PRES, DUTRA FEBRUARY 07/2015 61 Marketletter  September 2010 TUCURUÍ MARABÁ OCTOBER 07/2015 TUCURUÍ MARABÁ FEBRUARY 07/2015 PRES, DUTRA BOA ESPERANÇA OCTOBER 07/2015 SÃO LUIZ II PRES, DUTRA JULY 07/2015 SÃO LUIZ II PRES, DUTRA SEPTEMBER 07/2015 TUCURUÍ VILA DO CONDE DECEMBER 07/2015 TUCURUÍ ( USINA ) TUCURUÍ ( SE ) NOVEMBER 1984 to MAY 2005 Sub-total 500 kV ALTAMIRA RURÓPOLIS OCTOBER 07/2015 BARRA PEIXE RONDONÓPOLIS OCTOBER 07/2015 RONDONÓPOLIS COXIPÓ SEPTEMBER 07/2015 RONDONÓPOLIS COXIPÓ JULY 07/2015 COXIPÓ NOBRES APRIL 07/2015 NOBRES SINOP ** AUGUST 07/2015 GUAMÁ UTINGA DECEMBER 07/2015 GUAMÁ UTINGA DECEMBER 07/2015 IMPERATRIZ PORTO FRANCO OCTOBER 07/2015 JAURU COXIPÓ SEPTEMBER 07/2015 JAURU COXIPÓ SEPTEMBER 07/2015 MIRANDA II PERITORÓ DECEMBER 07/2015 PRES, DUTRA PERITORÓ SEPTEMBER 07/2015 PERITORÓ COELHO NETO JULY 07/2015 COELHO NETO TERESINA SEPTEMBER 07/2015 SÃO LUIZ II MIRANDA II NOVEMBER 07/2015 SÃO LUIZ II SÃO LUIZ I JANUARY 07/2015 SÃO LUIZ II SÃO LUIZ I SEPTEMBER 07/2015 TUCURUÍ ALTAMIRA SEPTEMBER 07/2015 UTINGA SANTA MARIA DECEMBER 07/2015 VILA DO CONDE GUAMÁ APRIL 07/2015 VILA DO CONDE GUAMÁ DECEMBER 07/2015 MARABÁ CARAJÁS OCTOBER 07/2015 BARRA PEIXE RONDONÓPOLIS MAY 07/2015 RIO VERDE (Couto Magalhães) RONDONÓPOLIS JULY 07/2015 SÃO LUIZ II UTE SÃO LUIZ JANUARY 07/2015 CARAJÁS INTEGRADORA AUGUST 07/2015 ABUNÃ RIO BRANCO NOVEMBER 07/2015 ARIQUEMES JARÚ SEPTEMBER 07/2015 JARÚ JI-PARANÁ SEPTEMBER 07/2015 SAMUEL ARIQUEMES AUGUST 07/2015 SAMUEL PORTO VELHO JULY 07/2015 SAMUEL PORTO VELHO JULY 07/2015 SAMUEL ( USINA ) SAMUEL ( SE ) JULY 07/2015 PORTO VELHO ABUNÃ MAY 07/2015 JI-PARANÁ PIMENTA BUENO SEPTEMBER 07/2015 PIMENTA BUENO VILHENA OCTOBER 07/2015 Sub-total 230 kV TUCURUÍ-VILA CAMETÁ AUGUST 07/2015 COXIPÓ Rondonopolis-Cemat JULY 07/2015 COXIPÓ SÃO TADEU JANUARY 07/2015 SÃO TADEU JACIARA JANUARY 07/2015 JACIARA Rondonopolis-Cemat JANUARY 07/2015 COUTO MAGALHÃES Rondonopolis-Cemat APRIL 07/2015 CURUÁ-UNA TAPAJÓS-Celpa JANUARY 07/2015 ABUNÃ GUAJARÁ MIRIM 0 MAY 07/2015 RIO BRANCO EPITACIOLÂNDIA MARCH 07/2015 JI-PARANÁ ROLIM DE MOURA 0 AUGUST 07/2015 Sub-total 138 kV TUCURUÍ TUCURUÍ VILA 69 JULY TUCURUÍ ( USINA ) TUCURUÍ ( SE ) 69 JANUARY TUCURUÍ ( USINA ) TUCURUÍ ( SE ) 69 DECEMBER RIO BRANCO TANGARÁ 0 69 FEBRUARY 07/2015 RIO BRANCO TANGARÁ 0 69 FEBRUARY 07/2015 RIO BRANCO SÃO FRANCISCO 0 69 NOVEMBER 07/2015 RIO BRANCO SÃO FRANCISCO 0 69 NOVEMBER 07/2015 ALFAVILLE RIO MADEIRA 0 69 JULY 07/2015 ALFAVILLE RIO MADEIRA 0 69 JULY 07/2015 JI-PARANÁ ROLIM DE MOURA 0 69 DECEMBER 07/2015 PORTO VELHO AREAL 0 69 APRIL 07/2015 PORTO VELHO AREAL 0 69 SEPTEMBER 07/2015 RIO BRANCO SENA MADUREIRA 69 AUGUST 07/2015 PORTO VELHO TIRADENTES 0 69 NOVEMBER 07/2015 PORTO VELHO TIRADENTES 0 69 NOVEMBER 07/2015 62 Marketletter  September 2010 TIRADENTES ALFAVILLE 0 69 NOVEMBER 07/2015 TIRADENTES ALFAVILLE 0 69 NOVEMBER 07/2015 Sub-total 69 kV Sub-total 13,8 kV 0 Interconnected system total Total Geral ** The extension Nobres Sinop was split into Nobres-Nova Mutum and Nova Mutum Sinop, with 110 km and 236 km, respectively Tension KV Km - - - 69 0 Total Average tariff  R$/MWh 3 rd qrt/10 9 months/10 Main investments  R$ million Projects 3 rd qrt/10 9 months/10 Transmission TS Amapá Reinforcement of the Isalated System TS North/Northeast-Maranhão Transmission system maintenance TS North/Northeast-Pará TL Maranhão Implantation TL Rib, Gonçalves/Balsas Implantation SE Miranda II Implantation Reinforcement interconnected system Generation HPU Coaracy 2 nd stage Generation system maintenance HPU Tucuruí HPU Curuá-Una-Amplia Others Preservation and conservation Infrastructure Infrastructure TOTAL New owner investments  Transmission Enterprise State Total of Extension km Beginning of Operation End of Concession Investment R$ million LT São Luís II  São Luís III SE São Luís III  230/69 kV 150 MVA (*) MA 75 36 Energizated may/10 2038 (30-yr concession contract signed on 03.17.2008) LT Ribeiro Gonçalves - Balsas 230 kV - CS SE Balsas 230/69 Kv - Adaptações SE Riberio Gonçalves (*) MA/PI 95 jul/10 2039 (30-yr concession contract signed on 01.28.2009) LT Presidente Dutra - São Luis II C1 e C2 / SE Miranda II  Sectioning of TL (*) MA nov/10 2039 (30-yr concession contract signed on 01.28.2009) LT Jorge Teixeira - Lechuga (ex Cariri) Double Circuit AM 30 jul/11 2040 (30-yr concession contract signed on 07.12.2010) Obs: The above enterprises started operation in 2008 on to 2010, 63 Marketletter  September 2010 Loans and financing  R$ million Creditor Currency Balance Date due PERIODICITY Eletrobras ECR - 257/97 - BID US$ 342.5 4/6/024 Semi-annual installments ECR - 259/98 - CAF US$ 45.1 8/4/2014 Semi-annual installments 387.6 ECR - 260/98 - EXIMBANK Yen 174.8 4/6/2024 Semi-annual installments 174.8 ECF-1424/96 RGR 22.8 6/30/2016 Monthsly installments ECF-1545/97 RGR 84.1 3/30/2016 Monthsly installments ECF-1554/97 RN RGR 18.2 6/30/2016 Monthsly installments ECF-1630/97 RN RGR 1.2 4/30/2016 Monthsly installments ECF-1659/97 RN RGR 2.0 6/30/2016 Monthsly installments ECF-1674/97 RN RGR 1.1 3/30/2009 Monthsly installments ECF-1679/97 RN RGR 0.7 8/30/2011 Monthsly installments ECF 2794/09 IPCA 1,608.5 12/30/2024 Quarterly installments ECF-2092/01 N RGR 282.6 9/30/2022 Monthsly installments RES-765/02 RGR 584.0 10/29/2012 Monthsly installments RES-766/02 RGR 142.4 10/29/2012 Monthsly installments ECF-2710/08 RGR RGR 16.8 12/31/2015 Monthsly installments ECF-2757/08 RGR RGR 58.4 12/31/2015 Monthsly installments ECF-2758/08 RGR RGR 21.2 12/31/2015 Monthsly installments ECF-2785/09 IPCA IPCA 29.9 09/30/2021 Monthsly installments ECF-2818/10 IPCA IPCA 59.7 11/30/2021 Monthsly installments 2,933.7 Total 3,496.0 Financial Institution Credit Balbina-0111- fretes Euro 0.1 12/31/2013 Semi-annual installments Credit National-0118- balbina Euro 0.1 12/31/2015 Semi-annual installments Credit National- 0122-samuel Euro 1.2 12/31/2016 Semi-annual installments Credit National- 0184- Euro 0.0 12/31/2012 Semi-annual installments DMLP - Governement Euro 2.8 4/15/2014 Semi-annual installments Total 4.2 BNDES  03.2.782.3.1 R$ 612.6 9/15/2016 Monthsly installments BNDES - 09.2.13551.1 R$ 29.9 11/15/2024 Monthsly installments BNDES - 09.2.13551.1 13.7 11/15/2024 Monthsly installments Total 656.3 Fornecedor Petrobras Distribuidora S/A R$ 99.6 7/31/2011 Monthsly installments Total 99.6 Total geral 4,256.2 Contract obligations  09/30/10 Loans and Financing After 2015 Generation Transmission Commercialization Energy Purchase Agreement After 2015 Edelca MWh R$ CCEE MWh R$ TOTAL MWh 0 0 R$ 0 0 64 Marketletter  September 2010 Partnership Generation SPC/Consortium / Object Enterprise Partnership Energy Concession Assured Participation Value Generated (*) Energy - MW % R$ million Sócios % 3º tri/2010 Begining Duration (years) EAPSA - Energia Águas da Pedra S.A. UHE Dardanelos 261MW (installed capacity)154.9 MW (a ssured energy ) Neoenergia 51 Under construction 07/03/2007 35 Chesf AMAPARI ENERGIA S.A. UTE Serra do Navio e PCH Capivara UTE Serra do Navio23.30 MW (install power**)21 MW ( assured energy ***) 49 MPX Energia S.A 51 UTE Serra do Navio 35.652,00 MWh 05/20/2008 29 PCH Capivara29.8 Mw (installed capacity) Anticipated 210 Feasibility studies 05/20/2008 29 Brasventos Miassaba 3 Geradora de Energia S.A. Parque Eólico Miassaba 3 50.4MW (install capacity) Anticipated 245 Furnas Signing of Authorization Signing of Authorization 35 J. Marucelli 10 Miassaba 31 Bioenergy 10 Brasventos Eolo Geradora de Energia S.A. Parque Eólico Rei dos Ventos 1 48.6MW (install capacity) Anticipated. 229.4 Furnas Signing of Authorization Signing of Authorization 35 J. Malucelli 10 EOLO 31 Bioenergy 10 Rei dos Ventos 3 Geradora de Energia S.A. Parque Eólico Rei dos Ventos 3 48.6MW (install capacity) Anticipated 233.6 Furnas Signing of Authorization Signing of Authorization 35 J. Malucelli 10 EOLO 31 Bioenergy 10 Norte Energia S.A. UHE Belo Monte 11,233MW (install capacity) Eletrobrás 15 Under construction 08/26/2010 35 Chesf 15 Petros 10 Bolzano Partic. 10 Gaia (autoprod.) 9 Caixa FI Cevix 5 Queiroz Galvão OAS Funcef Contern Cetenco Galvão Mendes Junior Serveng J.Malucelli Const. 1 Sinobras (autopro) 1 J.Malucelli Energia (*) For projcts in operation (**) Amount contracted with supplier (***) Amount of contract between Amapari and Anglo Ferrous do Brasil Transmission SPE/Consortium Enterprise Partnership In operation Concession Object Participation Value % R$ million Partners % Yes No Begining Duration (years) AETE - Amazônia Eletronorte Transmissora de Energia S.A. TL Coxipó-Cuiabá-Rondonópolis (MT), 230 KV with193 Km SE Seccionadora Cuiabá 49 Bimetal Indústria e Metalúrgica Ltda. X 02/18/004 30 Alubar Cabos SA Linear Partic.e Incorporações Ltda INTESA - Integração Transmissora de Energia S.A. TL Colinas-Miracema-Gurupi-Peixe Nova-Serra da Mesa 2 (TO / GO), 500KV with 695 Km 37 Fundo de Investimento em Participação Brasil Energia X 04/27/006 30 Chesf BRASNORTE Transmissora de Energia SA TL Jauru - Juba  C2 (MT) and Maggi - Nova Mutum (MT), both 230 kV, SE Juba and SE Maggi - 230/138 kV with 402 Km Transmissora Aliança de Energia Elétrica S.A. X 03/17/008 30 Bimetal Indústria e Metalúrgia Ltda. Manaus Transmissora de Energia S.A. TL Oriximiná - Itacoatiara - Cariri (AM), 500kV, with 586 Km, SE Itacoatiara and SE Cariri 30 Chesf X 10/16/2008 30 Abengoa Concessões Brasil Holding S.A. Porto Velho Transmissora de Energia S.A. SE Coletora Porto Velho (RO)- 500/230 kV, 2 Estações Conversoras (Back-to-Back), 400 MW and TL Coletora Porto Velho  Porto Velho, C1/C2, 230 KV with 17,30 km. Eletrosul X 02/26/009 30 Abengoa Concessões Brasil Holding S.A. Construtora Andrade Gutierrez Estação Transmissora de Energia S.A. Estação Conversora 01 CA/CC, 500/±600 KV and Estação Inversora 01 CC/CA, ±600/500 kV (RO / SP) Eletrosul X 02/26/009 30 Abengoa Concessões Brasil Holding S.A. Norte Brasil Transmissora de Energia S.A TL Coletora Porto Velho (RO)  Araraquara (SP), ±600 KV with 2.375 Km Eletrosul X 02/26/009 30 Abengoa Concessões Brasil Holding S.A. Construtora Andrade Gutierrez LINHA VERDE Transmissora de Energia S.A. TL Porto Velho (RO)  Samuel (RO)  Ariquemes (RO) - Ji-Paraná (RO) - Pimenta Bueno (RO)  Vilhena (RO)  Jauru (MT) ,with 987 Km, 230 KV. 49 Abengoa Concessões Brasil Holding S.A. X 11/19/2009 30 CTEEP (Cia. de Transm. de Energia Elétrica Paulista) RIO BRANCO Transmissora de Energia S.A. TL Porto Velho (RO)  Abunã (RO) - Rio Branco (AC), with 487 Km, 230KV 49 Abengoa Concessões Brasil Holding S.A. X 19/11/2009 30 CTEEP (Cia. de Transm. de Energia Elétrica Paulista) Transmissora MATOGROSSENSE de Energia S.A. TL Jauru (MT)  Cuiabá (MT), with 348 Km and SE Jauru, 500KV 49 Alupar Investimento S.A. X 11/19/2009 30 Bimetal Indústria Metalúrgica Ltda CTEEP (Cia. de Transm. de Energia Elétrica Paulista) 65 Marketletter  September 2010 Number of employees  09/30/10 Composition of employees by tenure Number of employees (Years) Up to 5 6 to 10 11 to15 16 to 20 21 to 25 over 25 Total 66 Marketletter  September 2010 Department Number of employees Field Administrative Total Complementary work force  09/30/10 Contracted Other (*) 29 (*) Employees from other companies of the Eletrobras System 67 Marketletter  September 2010 Balance Sheet for the period ended on September 30 (R$ thousand) Assets (reclassified) Current Assets Cash and banks Concessionaires and affiliates Debtors Storage - Nuclear fuel elements - Stored goods Actuarial assets - Tax credits Other rights Non-Current Assets Concessionaires and affiliates Stored materials - Uranium concentrate - Nuclear fuel elements - Stored goods Service in course  nuclear fuel Actuarial assets - Funding - decommissioning Collaterals and linked deposits Other rights Investments Property, plant and equipment Cost excluding depreciation and amortization (-) Obligations linked to the concession Intangibles Total Assets 68 Marketletter  September 2010 (R$ thousand) Liabilities and Stockholders Equity (reclassified) Current Liabilities Suppliers Debt charges Loans and financing Taxes and social contributions Fundação Real Grandeza (pension fund)  debt Dividends Income participation Payment-roll obligations Provisions for 13th monthss wages and vacations Income tax and social contribution provision - Other obligations Non-Current Liabilities Loans and Financing Taxes and social contributions Fundação Real Grandeza  debt Nucleos  actuarial provision Liability for decommissioning Provision for legal contingencies Income tax and social contribution provision Stockholders Equity Social capital Capital reserves Income reserves Losses for the period Total Liabilities and Stockholders Equity 69 Marketletter  September 2010 Statement of Income for the period ended on September 30 (R$ thousand) (reclassified) Operating Revenue Supply of electric energy Engineering service Income from services rendered and other revenues Service rendered - expense - - 53 - Deductions to operating revenue Taxes and contributions on sales Global Reversion Reserve Net Operating Revenue Cost of electric energy service Personnel Material Raw materials  fuel consumption Third party services Depreciation and amortization Quota for decommissioning Charges on the use of electric grid Other costs Gross operating income Operating Expense Personnel Third party services Depreciation and amortization Supervision tax - ANEEL Taxes Actuarial provision (reversion)  pension fund - Provision (reversion) for legal contigencies Other operating expenses Result of service Financial Revenue (Expense) Debt charges Adjustment of actuarial asset valuation - Currency variations  loans and financing and debt Currency variations  liability for decommissioning Monetary variation  loans and financing and debt Adjustment of descommissioning to present value Others Other expenses Operating result Social contribution  reversion Income tax - reversion Income before participation Income participation - - Net income for the period Net income per 1000 shares - R$ 70 Marketletter  September 2010 Cash Flow for the period ended on September 30 (R$ thousand) Operating Activities (reclassified) Net income for the period Adjustments in the concilliation of net income (loss) with cash generated * Depreciation of permanent assets * Property, plant and equipment discharges (residual value) * Raw material consumption and stored material * Monetary Variations  decommissioning * Monetary Variations loans - Eletrobras * Monetary Variations debt - Fundação Real Grandeza 86 * Monetary Variations  suppliers * Debt charges  loans Eletrobras * Debt charges - Fundação Real Grandeza * Charges and monetary variation - decommissioning * Evaluation adjustment of actuarial asset - * Income participation * Income tax expenses and social contribution deferred * Income tax expenses and social contribution - * Liability quotas for decommissioning * Adjustment to present value of the decommissioning liability * Other adjustments Variation - (increase) and decrease in operating assets * Concessionaires and affiliates - Furnas * Stored materials * Taxes to recover PASEP,COFINS, Income tax, Social Cont, and others * Decommissioning Fund * Amortization of accounts to receive- Furnas - * Other operating assets Variation  increase and (decrease)  in operating liabilities * Suppliers * Taxes (except Income tax and Social Contribution) * Payment-roll obligations and vacation provision * Income participation * Other operating liabilities Resources from operating activities Loans and Financing Activities * Long-term loans and financing obtained - Eletrobras * Financing payments on a short-term basis Eletrobras * Payment of IOF and debt charges to Eletrobras * Payment to Fundação Real Grandeza Resources from loans and financing activities Investment Activities * Acquisition of property, plant and equipment assets Resources applied in investment activities Icrease in cash and cash equivalent - Cash and cash equivalent  beginning of period - Cash and cash equivalent  end of period Increase in cash and cash equivalent 71 Marketletter  September 2010 R$ million EBITDA EBITDA Margin 9 months/10 9 months/09 9 months/10 9 months/09 39.79% 38.17% Market Data Energy generated Plant Installed Capacity - MW Guaranteed Energy - GWh Energy generated MWh Beginning of operation End of concession 3 rd qrt/10 9 months/10 3 rd qrt/10 9 months/10 Angra I 01/1985 No concession Angra II 09/2000 No cConcession Energy sold 3 rd qrt/10 9 months/10 R$ million MWh R$ million MWh 454.3 Additional Information on Nuclear Area 3 rd qrt/10 9 months/10 Type Unit Quantity ELEMENTS C N R$ million Quantity ELEMENTS C N R$ million Substitution of Nuclear combustion elements Acquisition of uranium plus services Operational expense consum R$ million R$ million >> KG URÂNIUM>> ELEMENTS 44 - >>>>> >>>>> Substituted ECN Value 20.0 70,670 kg ELEMENTS 44 - >>>>> >>>>> Substituted ECN Value 132.7 216.3 244,019 kg Losses in generation - % 3 rd qrt/10 9 months/10 3 3 Average tariff  R$/MWh 3 rd qrt/10 9 months/10 Main investments  R$ million Project 3 rd qrt/10 9 months/10 ANGRA 1 ANGRA 2 13.2 ANGRA 3 80.9 183.1 OUTROS 7.6 TOTAL Loans and Financing  R$ million Creditor Balance on 09/30/10 Due date Currency R$ Eletrobras Eur Total Contract obligations on 09/30/10  R$ million Loans and Financing After 2015 72 Marketletter  September 2010 Number of employees  09/30/10 Composition of employees by tenure (years) Up to 5 6 to 10 11 to 15 16 to 20 21 to 25 over 25 Total 5 Department Number of employees Field Administrative Complementary work force  09/30/10 Other 16 73 Marketletter  September 2010 Balance Sheet for the period ended on September 30 (R$ thousand) Assets Current Assets Cash and banks 12,468 Open-market transactions 133,628 Consumers, concessionaires and affiliates 95,606 Renegotiated energy credits 188,478 Debtors 6,246 Deactivations, sales of property and services in course 32,549 Taxes to compensate 69,294 Stored materials 26,899 Other credits 21,933 587,101 674,748 Non-current Assets Renegotiated energy credits 473,843 Taxes to compensate 18,178 Deferred income tax and social contribution 64,796 Other credits 26,688 583,505 595,068 Investments Participation in related companies 815,893 Others 3,316 819,209 613,675 Property, plant and equipment, net Transmission 2,400,465 Generation 944,980 Others 91,892 3,437,337 2,624,796 Intangible net 89,730 4,929,781 3,937,925 Total Assets 5,516,882 4,612,673 74 Marketletter  September 2010 (R$ thousand) Liabilities and Stockholders Equity Current Liabilities Suppliers 63,092 45,827 Payment-roll 30,253 27,471 Loans and financing 83,339 119,519 Income participation 837 359 Taxes and social contributions 41,782 37,012 Deferred income tax and social contribution 64,082 40,766 Dividends 207,776 1 Estimated obligations 133,587 158,880 Provisions for contingencies 69,345 68,799 Complementary security fund 9,307 9,212 Research and development 22,810 17,802 Regulatory liabilities 45,500 - Other liabilities 28,274 11,175 799,984 536,823 Non-Current Liabilities Loans and financing Taxes and social contributions Deferred income tax and social contribution Privision for contingencies - 31,314 Complementary security fund Other liabilities Stockholders Equity Social Capital 1,577,686 Capital Reserves 1,046,641 Adjustment of asset evaluation (8,036) - Accumulated income 139,583 180,621 2,755,874 2,440,194 Resources for capital increase 3,041,362 2,870,338 Total Liabilities and Stockholders Equity 5,516,882 4,612,673 75 Marketletter  September 2010 Statement of Income for the period ended on September 30 (R$ thousand) Operating Revenue Revenue from the service of electric energy transmission Revenue from energy commercialization - Revenue from services rendered to third parties Other revenues Deductions from Operating Revenue Global Reversion Reserve Social contribution  COFINS Social contribution  PIS/PASEP Service tax  ICMS/ISS Research and development Net Operating Revenue Cost of service Cost of service of electric energy transmission Personnel Material Third party services Electric energy purchased for resale - Depreciation and amortization Provision for credits of questionable liquidation 71 Others Cost of service rendered to third parties Personnel Material Third party services Others Gross Operating Income Operating Expense Administrative and general expenses Personnel Material Third party services Depreciation and amortization Supervision tax  ANEEL Reversion/Provision for contingencies Special retirement complement / actuarial liability Others Result of Service Shareholding participation result Equity method Financial Revenue (Expense) Income from financial applications Income on renegotiated energy credits Debt charges Monetary variation  loans and financing Charges on taxes and social contributions Others Operating Income before result Other Revenue Other Expense Operational Income Social Contribution Income tax Net income for the period Net income per share  R$ 76 Marketletter  September 2010 Cash Flow for the period ended on September 30 (R$ thousand) Operating Activities Net income for the period Expenses (revenues) not affecting cash: Depreciation and amortization Amortization of investment fees - Monetary varitation Financing charges Equity method result Present value adjustment Losses in permanent assets Provision for contigencies Special retirement complement/ actuarial liability Equity participation remuneration Other Sub-total Variations of operating asset Consumers, concessionaires and affiliates Debtors Deactivations, sales of assets and services in course Taxes to compensate Income tax and social contribution deferred Stored materials Investments - Property, plant and equipment - Other credits Sub-total Variations of operating liability Suppliers Loans and financing - Payment-roll 39 Income participation - Taxes and social contributions Income tex and social contribution - deferred Estimated obligations Complementary pension fund Research and development - Regulatory liabilities - Other liabilities Sub-total Operating activities cash Financial charges paid Financial charges receivable 4 15 Income tax and social contribution paid Legal deposits Investment Activities Loans and financing granted  receivable Renegotiated energy credit - receivable Property Intangible Equity participation Write-off of fixed assets Redemption of bonds - Dividends received Total of Investment Activities Financing Activities Loans and financing obtained Resources for capital increase Loans and financing principal payment Shareholders remuneration payment Special installment  Law 10,684/03 Complementary pension fund payment Total of Financing Activities Increase (decrease) in cash and cash equivalent Cash and cash equivalent  beginning of period Cash and cash equivalent  end of period 77 Marketletter  September 2010 R$ million EBITDA EBITDA Margin 9 months/10 9 months/09 9 months/10 9 months/09 49.85% 59.36% Market Data Extension of transmission lines (km)  09/30/10 Concession Area Extension (km) Tension Operation End of concession Areia Bateias Jun/00 7/7/2015 Areia Campos Novos Sept/82 7/7/2015 Areia - -Curitiba Jun/00 7/7/2015 Areia Ivaiporã May/82 7/7/2015 Areia - -Segredo Aug/92 7/7/2015 Blumenau - -Curitiba Dec/83 7/7/2015 Campos Novos - -Machadinho Jan/02 7/7/2015 Campos Novos - -Caxias Dec/01 7/7/2015 Caxias - -Gravataí Dec/01 7/7/2015 Caxias - -Itá Feb/02 7/7/2015 Curitiba Bateias Jun/00 7/7/2015 Itá  Nova Santa Rita Apr/06 7/7/2015 Gravataí  Nova Santa Rita Apr/06 7/7/2015 Itá - -Machadinho Jan/02 7/7/2015 Itá - -Salto Santiago Sept/87 7/7/2015 Ivaiporã - -Londrina Apr/88 7/7/2015 Ivaiporã - -Salto Santiago May/82 7/7/2015 Ivaiporã ELETROSUL - Ivaiporã FURNAS Sept/82 7/7/2015 Ivaiporã ELETROSUL - Ivaiporã FURNAS Feb/92 7/7/2015 Ivaiporã ELETROSUL - Ivaiporã FURNAS Jun/04 7/7/2015 Salto Santiago Salto Santiago Aug/92 7/7/2015 Salto Santiago Segredo Jan/81 7/7/2015 Areia - -Gov. Bento Munhoz Sept/80 7/7/2015 Areia - -Gov. Bento Munhoz Aug/81 7/7/2015 Blumenau - Biguaçu Sept/06 3/3/2035 Biguaçu  Campos Novos Sept/06 3/3/2035 Sub-Total 525 kV Anastácio - Dourados Aug/94 7/7/2015 Areia - Ponta Grossa Norte Oct/76 7/7/2015 Areia - Salto Osório Jan/77 7/7/2015 Areia - Salto Osório Dec/76 7/7/2015 Areia - São Mateus do Sul Jul/90 7/7/2015 Assis - Londrina COPEL Sept/81 7/7/2015 Biguaçu  Desterro Dec/08 7/7/2015 Biguaçu Palhoça Oct/08 7/7/2015 Blumenau Jorge Lacerda B Jun/79 7/7/2015 Biguaçu  Blumenau 2 Jun/79 7/7/2015 Blumenau - Itajaí Jan/02 7/7/2015 Blumenau - Itajaí Mar/02 7/7/2015 Blumenau - Joinville Sept/79 7/7/2015 Blumenau - Joinville Apr/79 7/7/2015 Blumenau - Palhoça Jan/84 7/7/2015 Campo Mourão - Apucarana Feb/76 7/7/2015 Campo Mourão -Maringá Feb/76 7/7/2015 Campo Mourão -Salto Osório Feb/76 7/7/2015 Campo Mourão -Salto Osório May/76 7/7/2015 Canoinhas -São Mateus do Sul Feb/88 7/7/2015 Cascavel -Cascavel D'Oeste Apr/01 7/7/2015 Cascavel D'Oeste -Guaíra Apr/01 7/7/2015 Caxias - Caxias 5 Jun/09 7/7/2015 Curitiba -Joinville Norte Nov/76 7/7/2015 Joinville  Joinville Norte Nov/76 7/7/2015 Curitiba -Joinville Jun/77 7/7/2015 Curitiba -São Mateus do Sul Jul/90 7/7/2015 Dourados -Guaíra Nov/91 7/7/2015 Farroupilha -Caxias 5 Oct/05 7/7/2015 Monte Claro  Passo Fundo Sept/04 7/7/2015 Farroupilha -Monte Claro Sept/04 7/7/2015 Farroupilha -Monte Claro2 Sept/04 7/7/2015 Monte Claro  Nova Prata Sept/04 7/7/2015 Jorge Lacerda A -Jorge Lacerda Jul/79 7/7/2015 Jorge Lacerda - Palhoça - Aug/05 7/7/2015 Jorge Lacerda - Siderópolis Jun/79 7/7/2015 78 Marketletter  September 2010 Jorge Lacerda - Siderópolis Aug/79 7/7/2015 Londrina(ESUL) - Assis May/05 7/7/2015 Londrina(ESUL) - Maringá May/05 7/7/2015 Londrina - Apucarana Apr/88 7/7/2015 Londrina ELETROSUL - Londrina COPEL Apr/88 7/7/2015 Atlândida 2 - Osório 2 May/07 7/7/2015 Passo Fundo - Nova Prata 2 Nov/92 7/7/2015 Presidente Médice/Santa Cruz Jan/10 16/3/2038 Passo Fundo - Xanxerê May/75 7/7/2015 Passo Fundo - Xanxerê Nov/79 7/7/2015 Passo Fundo - Passo Fundo 1 Mar/73 7/7/2015 Passo Fundo - Passo Fundo 2 May/73 7/7/2015 Salto Osório - Pato Branco Dec/79 7/7/2015 Salto Osório - Xanxerê Oct/75 7/7/2015 Salto Osório - Salto Osório Nov/75 7/7/2015 Siderópolis - Lajeado Grande Sept/03 7/7/2015 Lajeado Grande - Caxias 5 Oct/05 7/7/2015 Xanxerê - Pato Branco Dec/79 7/7/2015 Joinville - Vega do Sul Nov/02 7/7/2015 Joinville - Vega do Sul Nov/02 7/7/2015 Gravataí 2- - Gravataí 3 Nov/07 7/7/2015 Complexo Industrial Automotivo Gravataí Gravataí 3 Dec/07 7/7/2015 Jorge Lacerda A - Jorge Lacerda B 2 Oct/07 7/7/2015 Jorge Lacerda B - Jorge Lacerda C 1 Feb/97 7/7/2015 Jorge Lacerda B - Jorge Lacerda C 2 Feb/97 7/7/2015 Atlântida 2/Gravataí 3 Nov/07 7/7/2015 Sub-Total 230 kV Blumenau - -Ilhota Oct/88 7/7/2015 Campo Grande - Mimoso Oct/83 7/7/2015 Biguaçu  Camboriú  Morro do Boi Feb/02 7/7/2015 Biguaçu  Florianópolis Feb/02 7/7/2015 Campo Grande - Mimoso Sept/83 7/7/2015 Campo Grande - Mimoso Sept/83 7/7/2015 Dourados das Nações - Ivinhema Dec/83 7/7/2015 Eldorado - Guaíra Oct/83 7/7/2015 Florianópolis - Itajaí Fazenda Oct/90 7/7/2015 Florianópolis - Palhoça 1 Nov/83 7/7/2015 Florianópolis - Palhoça 2 Nov/83 7/7/2015 Gaspar - -Blumenau Oct/89 7/7/2015 Ilhota - Picarras Apr/94 7/7/2015 Ilhota - Itajaí 1 Mar/02 7/7/2015 Ilhota - Itajaí 2 Jan/02 7/7/2015 Ilhota - Joinville Jan/67 7/7/2015 Itajaí - Camboriú Morro do Boi Feb/02 7/7/2015 Itajaí - Itajaí Fazenda Mar/02 7/7/2015 Ivinhema - Porto Primavera Mar/82 7/7/2015 Jorge Lacerda A - Imbituba Oct/80 7/7/2015 Jorge Lacerda A - Palhoça Nov/83 7/7/2015 Joinville - Joinville Santa Catarina Oct/99 7/7/2015 Joinville Santa Catarina - Picarras Oct/99 7/7/2015 Jupiá - Mimoso Apr/92 7/7/2015 Jupiá - Mimoso Jan/82 7/7/2015 Jupiá - Mimoso Jan/82 7/7/2015 Palhoça - Imbituba Nov/83 7/7/2015 Anastácio - Aquidauana Nov/06 7/7/2015 Anastácio -Aquidauana Nov/06 7/7/2015 Sub-Total 138 kV Conversora de Uruguaiana Passo de Los Libres Sept/94 7/7/2015 Salto Osório - -Salto Santiago 69 Oct/78 7/7/2015 Sub-Total (132 e 69 kV) Total general Main investments - R$ million Project 3 rd qrt/10 9 months/10 Transmission Expansion of South transmission system 18.5 74.4 Maintenance of electric energy transmission system 3.8 6.2 Generation Installation of Hydro Complex São Bernardo 10.8 24.8 Installation of Hydro Complex São João 26.1 75.3 Installation of Hydro Plant Maua 45.0 148.5 Installation of Hydro Complex São Domingo 25.4 39.1 Installation of Hidro Complex Alto do Serra 0.2 1.0 Studies to increase the electric energy generation 0.1 0.3 Other 0.7 3.1 Total 130.6 372.7 79 Marketletter  September 2010 New Investment Generation Project State Venue Total of Investment R$ million Install Capacity - MW Assured Energy - MW Beginning operation Beginning construction End concession PEU P. São João RS PEU São Domingos MS SHU Barra do Rio Chapéu SHU João Borges SC SC New Investment Transmission Project State Venue Total of Investment  R$ million Extension of lines - KM Beginning operation End of concession SE Siderópolis  extension J  230/69 kV SC anticipated 09/30/2011 07/07/2015 SE Joinville - extension J  230 kV SC anticipated 09/26/2011 07/07/2015 SE Xanxerê extension I  230/138 kV SC 13.16* anticipated 09/26/2011 07/07/2015 SE Dourados - extension F  230/138 kV MS anticipated 11/26/2011 07/07/2015 LT Itajaí Fazenda  Florianópolis  138 kV SC 4.69* anticipated 05/26/2011 07/07/2015 SE Canoinhas - extension E - 230/138 kV 150 MVA SC 11.45* anticipated 09/26/2011 07/07/2015 SE Biguaçu extension D525/230kV- 672MVA SC anticipated 02/19/2012 03/03/2035 · Due to contracts signed with discounts and changes in the investments, the amounts budgeted in the previous quarter were greater than those informed in this quarter Loans and Financing  R$ million Creditor Balance on 09/30/10 Due date Currency ELETROBRAS 12/30/2038 EUROS* BRDE 05/15/2019 REAL BNDS 01/15/2028 REAL BANCO DO BRASIL 01/15/2028 REAL · Exchage corresponds to the contract date Contract obligations on 09/30/10  R$ million Loans and Financing After 2015 83 23 Partnerships Transmission SPC/ Consortium Object Partic, % Enterprise Value R$ million Partnership In operation Partners % Yes No Ártemis TL (S. Santiago (PR)-Ivaporã-Cascavel (PR)) - 525 kV with 476 km Cymi Holding S/A X Etau TL (Campos Novos (SC)  Barra Grande (SC)  Lagoa Vermelha (RS)  Santa Marta (RS)) - 230 kV with 174 km Transmissora Aliança X CEEE X DME Energética X Uirapuru TL (Ivaiporã (PR)  Londrina (PR))  525 kV with 122 km Cymi Holding S/A X RS Energia TL (Campos Novos (SC)  Nova Santa Rita (RS))  525 kV with 260 km X Norte Brasil TL Coletora Porto Velho (RO)  Araraquara 2 (SP), CC, + 600 kV with 2.375 km Eletronorte X Abengoa Brasil Andrade Gutierrez Estação Estação Retificadora n. 1 CA/CC 500/ + 600kV  3.150 MW Eletronorte X Abengoa Brasil Andrade Gutierrez Porto Velho TL ColectedPorto Velho  Porto Velho (RO) with17,3 km. Substation Colected Porto Velho 500/230 kV. Two Converted stations CA/CC/CA Back to Back - 400 MW. Eletronorte X Abengoa Brasil Andrade Gutierrez 80 Marketletter  September 2010 Generation SPC/ Consortium Object Instaled Capacity Guaranteed Energy MW Partic, % Project Value R$ million Partnership Beginning operation Beginning construction End concession Partners % ESBR Participações S/A UHE JIRAU 3,300 MW 1,975.3 MW SUEZ CHESF Camargo Corrêa Consórcio Energético Cruzeiro do Sul UHE Mauá 361 MW 197.7MW COPEL Eólica Cerro Chato I S/A Parque Eólico Coxilha Negra V 30 MW 11 MW Wobben Eólica Cerro Chato II S/A Parque Eólico Coxilha Negra VI 30 MW 11 MW Wobben Eólica Cerro Chato III S/A Parque Eólico Coxilha Negra VII 30 MW 11 MW Wobben (1) Anticipated for 2012. (2) Anticipated for 2011. Number of employees  09/30/10 Composition of employees by tenure (years) Up to 5 6 to10 11 to 15 16 to20 21 to25 over 25 Total 83 0 Department Number of employees Field Investment Administrative Complementary work force  09/30/10 Other (*) 9 (*) Employees from other companies of the Eletrobras System 81 Marketletter  September 2010 Balance Sheet for the period ended on September 30 (R$ thousand) Assets Current Assets Cash and banks Open-market applications Concessionaires Taxes to recover Acquisition of fuel to be recovered - Energetic development account - CDE (-) Provision for credits of questionable liquidation - Stored materials Expenses paid in advance Other credits Non-Current Assets Taxes to recover Deposits linked to legal suits Property, plant and equipment In service-net In course Intangibles In service  net In course - net Total Assets 82 Marketletter  September 2010 (R$ thousand) Liabilities and Stockholders Equity Current Liabilities Suppliers Payment-roll Taxes and social contributions Loans and financing Consumer charges to be collected Estimated obligations Provision for early retirement Provision for contingencies Provision for research and development Others Non-Current Liabilities Debt charges - Loans and financing Provision for early retirement Stockholders Equity Social Capital Capital Reserves - Resources for capital increase - Accrued losses Shares held in treasury - Total Liabilities and Stockholders Equity 83 Marketletter  September 2010 Statement of Income for the period ended on September 30 (R$ thousand) Gross Operating Revenue Supply of electric energy Other operating revenues 32 19 Deductions to Operating Revenue Consumer charges Tax and social contribution Net Operating Revenue Operating cost Personnel Material Third party services Raw material for production of electric energy (-) Expense recuperation  fuel subvention Electric energy purchased for resale Charges on the use of electric grid Depreciation and amortization Other expenses Other revenues Other expenses Other revenues and expenses Financing revenues Income from financial investments Monetary variation - 8 Interest and penalties Others - Financing expenses Debt charges Other financial expenses Financing result Operating result Provisions Social contribution - Income tax - - Loss for the period Loss per 1,000 shares 84 Marketletter  September 2010 Cash Flow for the period ended on September 30 (R$ thousand) Operating Activities Net income (loss) for the period Depreciation and amortization Intangible amortization Cost of discharge of permanent assets Open-market revenues Provision for credits of questionable liquidation 12 Monetary variation and interest - expenses Variations: (Increase) / decrease in open-market (Increase) / decrease in receivables (Increase) / decrease in stored equipment (Increase) / decrease in refundable taxes (Increase) / decrease in law suit deposits (Increase) / decrease in other assets (Increase) / decrease in suppliers (Increase) / decrease in wages and social contributions (Increase) / decrease in payable taxes (Increase) / decrease in other liabilities (Increase) / decrease in provisions for contingencies (Increase) / decrease in actuarial liabilities Operating activities  net cash Investment Activities Acquisitionofproperty, plant a nd equipment asset Acquisition of intangible asset Investment Activities  net cash Financing activities Resourse for cpital increase - Incoming loans Loans and financing - amortization - Financing activities- net cash Initial cash balance (Availabilities and financial applications) Final cash balance (Availabilities and financial applications) 85 Marketletter  September 2010 R$ million EBITDA EBITDA Margin 9 months/10 9 months/09 9 months/10 9 months/09 16.74% (32.06%) Market Data Energy generated Plant Installed Capacity - MW Guaranteed Energy - MW Energy generated - MWh Beginning operation End concession 3 rd qrt/10 9 months/10 P. Médici (Candiota) 01/1974 07/07/2015 S. Jerônimo (Candiota) 20 04/1953 07/07/2015 Nutepa (Candiota) 24 02/1968 07/07/2015 Electric energy purchased for resale 3 rd qrt/10 9 months/10 R$ million MWh R$ million MWh Eletrobras System Other 27 41 Total Energy sold Type of sale 3 rd qrt/10 9 months/10 R$ million MWh R$ million MWh Through auction and initial contracts Fuel for production of electric energy 3 rd qrt/10 9 months/10 Type Metric unit Quantity R$ million Quantity R$ million Coal Ton Fuel Oil Kg Diesel L TOTAL Losses in generation  % 3 rd qrt/10 9 months/10 Average tariff  R$/MWh 3 rd qrt/10 9 months/10 Main investments - R$ million Project 3 rd qrt/10 9 months/10 Generation Maintenance of electric energy generation system 1 6 Installation of Thermal Power Unit Candiota III 85 Adjustment for overhauling Presidente Médici Thermal Unit 24 48 New Investment Generation Project State Total of Investment  R$ million Install Capacity MW Assured Energy MW Beginning operation End of concession Candiota III (Fase C) RS 01/01/2011 Loans and financing  R$ million Creditor 09/30/2010 Due data Currency ECR 280/06 281M 12/20/2021 USD ECR 280/06 149M 06/20/2016 USD ECR 280/07 A 62 12/20/2022 R$ ECF 2796/2009 53 12/30/2016 R$ ECF 2763/2009 4 11/30/2011 R$ ECF 2806/2010 2 07/30/2012 R$ ECF 2823/2010 10 07/30/2012 R$ ECF 2863/2010 21 09/30/2012 R$ 86 Marketletter  September 2010 Contract obligations on 09/30/10  R$ million Loans and Financing After 2015 30 74 74 74 94 Energy Purchase Agreement 2016 - 2024 R$ million Number of employees  on 09/30/10 Employees Directors Attachés 03 10 Composition of employees by tenure (years) Up to 5 6 to 10 11 to 15 16 to 20 21 to 25 over25 Total 58 31 02 Department Number of employees Field Administrative Complementary work force  on 09/30/10 Contracted Quantity Drivers 14 Security Services Janitorial and receptionist services 78 Total 87 Marketletter  September 2010 Distribution Companies The table below represents the main indices of the distribution companies in the nine monthss of 2010: R$ million Net Operating Result of Income/ Loss for EBITDA EBITDA Company Revenue Service the period Margin Amazonas Energia -235.40 -341.30 -17.44% -32.81% Distribuição Acre 7.4 27.1 5.29% 18.84% Distribuição Alagoas -37.20 -21.95 47.8 -4.11% 10.03% Distribuição Piauí 0.60 17.72 0.6 17.7 0.13% 4.08% Distribuição Rondônia -35.17 -17.70 -10.57 24.4 -4.56% 5.61% Distribuição Roraima -19.44 -28.48 -31.31 -26.56 -16.37% -24.49% Current Ratio Total Liquidity Ratio (1) Total Debt Ratio (2) Debt Equity Ratio Net Profit Margin Return on Equity Ebitda / Share Amazonas Energia 1.045 0.732 1.041 0.588 0.593 0.919 1.460 11.278 Distribuição Acre 1.137 1.349 0.445 0.418 0.735 0.782 2.772 3.577 0.017 0.044 0.022 0.070 0.000045 0.000120 Distribuição Alagoas 1.033 1.469 0.862 0.719 0.633 0.846 1.726 5.489 0.001 0.002 0.000849 Distribuição Piauí 1.307 0.986 0.515 0.385 0.956 1.397 21.983 0.132 Distribuição Rondônia 0.991 1.564 0.810 0.576 0.723 0.961 2.612 23.135 Distribuição Roraima 0.468 0.583 0.600 0.572 1.032 0.866 6.436 2.837 (1) (Current Assets + Long-term assets) / (Current liabilities + Non-current liabilities) (2) (Current liabilities + Non-current liabilities) / Total assets (3) Net income / Net operational revenues 88 Marketletter  September 2010 Balance Sheet for the period ended on September 30 (R$ thousand) Assets (reclassified) Current Assets Cash and banks Consumers and concessionaires Provision for credits of questionable liquidation Debtors Taxes and social contributions to compensate - Stored materials Regulatory assets Refunding of fuel - Deposits linked to legal suits - Expenses paid in advance Other credits Non-Current Assets Associated, Subsidiaries, Holding co, Taxes and social contributions to compensate Deposits linked to legal suits Debtors Regulatory taxes - Other credits - Investment Property, plant and equipment Intangible Total Assets 89 Marketletter  September 2010 Liabilities and Stockholders Equity (reclassified) Current Liabilities Suppliers Payment-roll Debt charges - Loans and Financing Regulatory taxes Taxes and social contributions Estimated obligations Regulatory liabilities Installments Other payable accounts Non-Current Liabilities Loans and financing Provisions for Contingencies Fuel consumption account  CCC Installments Others Stockholders Equity Social Capital Accumulated losses Resources for capital increase - Total Liabilities and Stockholders Equity 90 Marketletter  September 2010 Statement of Income for the period ended on September 30 (R$ thousand) (reclassified) Operating Revenue Supply of electric energy Gross supply of electric energy Revenue of use of electric energy Other operating revenues Deductions to Operating Revenue Charge on fuel comsuption account - CCC Charge on Global Reversion Reserve Charge Research and Development and Energetic Efficiency Project Tax and social contributions Net operating revenue Operating expense Personnel Material Third party services Fuel for production of electric energy Expense recovery  Fuel purchased Expense recovery  Fuel purchased  Isol  Law 12,111/09 - Financial compensation for use of hydro resources Electric energy purchased for resale Depreciation and amortization Provision/operacional provision reversion Rentals Losses with clients - Others Result of Service Financial Revenue (Expense) Arrears on energy sold Monetary variation  asset - Monetary variation  liability Debt charges Others Other revenues (expenses) Operating Result Loss before income tax and social contribution Loss for the period Loss per share  R$ 91 Marketletter  September 2010 R$ million EBITDA EBITDA Margin 9 months/10 9 months/09 9 months/10 9 months/09 (17.44%) (32.81%) Market Data Energy generated Plant Installed Capacity - MVA Energy generated  MWh Beginning operation End concession 3 rd qrt/10 3 rd qrt/10 PARINTINS 23/12/1965 Undefined ITACOATIARA 03/09/1966 Undefined MANACAPURU 28/01/1967 Undefined BARREIRINHA 13/06/1967 Undefined COARI 29/09/1967 Undefined MAUÉS 13/12/1967 Undefined HUMAITÁ 22/07/2968 Undefined URUCARÁ 17/06/1968 Undefined BENJAMIN CONSTANT 25/08/1968 Undefined TEFÉ 30/08/1968 Undefined MANICORÉ 15/05/1969 Undefined AUTAZES 20/06/1969 Undefined CODAJÁS 19/09/1969 Undefined EIRUNEPÉ 10 26/09/1969 Undefined NOVA OLINDA DO NORTE 15/10/1969 Undefined ATALAIA DO NORTE 04/03/1970 Undefined BARCELOS 21/07/1970 Undefined LÁBREA 17/08/1970 Undefined SÃO PAULO DE OLIVENÇA 05/01/1971 Undefined SANTO ANTÔNIO DO IÇÁ 06/01/1971 Undefined CARAUARI 7 07/01/1971 Undefined FONTE BOA 07/01/1971 Undefined BOCA DO ACRE 22/02/1971 Undefined SÃO GABRIEL DA CACHOEIRA 11/03/1971 Undefined ITAPIRANGA 12/10/1971 Undefined ANORI 13/10/1971 Undefined SILVES 13/10/1971 Undefined AUGUSTO MONTENEGRO 13/10/1971 Undefined NHAMUNDÁ 06/11/1971 Undefined TABATINGA 06/11/1971 Undefined NOVO ARIPUANÃ 01/06/1972 Undefined BORBA 7 01/05/1972 Undefined SANTA ISABEL DO RIO NEGRO 3 26/10/1972 Undefined JUTAÍ 01/05/1972 Undefined NOVO AIRÃO 4 08/07/1973 Undefined IPIXUNA 25/07/1973 Undefined ENVIRA 31/08/1973 Undefined CUCUÍ 15/10/1973 Undefined JAPURÁ 64 25/10/1973 Undefined MARAÃ 25/10/1973 Undefined JURUÁ 23/10/1973 Undefined TAPAUÁ 15/12/1973 Undefined CANUTAMA 18/12/1973 Undefined PAUINI 09/09/1974 Undefined CAREIRO 11/09/1974 Undefined AMATURÁ 04/11/1974 Undefined ESTIRÃO DO EQUADOR 20/12/1974 Undefined PALMEIRAS 23/12/1974 Undefined IPIRANGA 01/01/1975 Undefined VILA BITTENCOURT 24/12/1975 Undefined IAUARETÊ 1 01/04/1975 Undefined SÃO SEBASTIÃO DO UATUMÃ 01/04/1975 Undefined TONANTINS 01/04/1975 Undefined ALVARÃES 05/05/1975 Undefined BERURI 3 24/12/1975 Undefined CAAPIRANGA 20/01/1975 Undefined UARINI 2 04/02/1976 Undefined URUCURITUBA 20/01/1975 Undefined PEDRAS 15/08/12976 Undefined ANAMÃ 01/01/1976 Undefined ITAMARATI 20/02/1976 Undefined 92 Marketletter  September 2010 CASTANHO 20/12/1979 Undefined RIO PRETO DA EVA 10/06/2004 Undefined LIMOEIRO 12/11/1982 Undefined BOA VISTA DO RAMOS 3 11/03/1986 Undefined MANAQUIRI 19/06/1984 Undefined CAVIANA 14/07/1986 Undefined CAMPINAS 15/07/1986 Undefined CAIAMBÉ 02/08/1976 Undefined MURITUBA 77 04/08/1986 Undefined APUÍ 25/09/1986 Undefined MOCAMBO 06/03/1987 Undefined BELÉM DO SOLIMÕES 12/03/1987 Undefined ITAPEAÇÚ 06/03/1987 Undefined CABORÍ 02/09/1992 Undefined CAMETÁ 28/09/1992 Undefined SACAMBÚ 23/12/1992 Undefined NOVO REMANSO 16/08/1998 Undefined TUIUÉ 05/09/1998 Undefined JACARÉ 23/08/1998 Undefined NOVO CÉU 26/08/1998 Undefined ZÉ AÇÚ 85 24/09/1998 Undefined VILA AMAZÔNIA 24/09/1998 Undefined AXINIM 01/10/1998 Undefined VILA URUCURITUBA 15/05/1999 Undefined ARARA 14/04/2000 Undefined FEIJOAL 18/02/2000 Undefined LINDOIA 01/07/2000 Undefined MOURA 14/04/2004 Undefined BETÂNIA 17/07/2006 Undefined VILA DE MATUPÍ 10/08/2006 Undefined SANTA RITA WELL 26/11/2006 Undefined PARAUÁ 13/09/2003 Undefined SANTANA 27/07/2005 Undefined SUCUNDURI 09/10/2006 Undefined BELO MONTE 09/10/2006 Undefined VILA DE ALTEROSA 72 09/10/2006 Undefined AUXILIADORA 87 09/10/2006 Undefined UHE Balbina 01/1989 01/03/2027 UTE Aparecida 02/1984 Undefined UTE Mauá 04/1973 Undefined UTE Electron (*) 06/2005 Undefined UT CO** 13/08/2008 Undefined UT AS** 11/2/2008 Undefined UT FO** 16/08/2008 Undefined Total * Unit belongs to Eletrobras Eletronorte, Electric energy purchased for resale 3 rd qrt/10 9 months/10 MWh R$ million Energy sold 3 rd qrt/10 9 months/10 Distribution R$ million MWh R$ million MWh Residencial Industrial Commercial Rural Public authority Public Ilumination Public Service Total Fuel for production of electric energy 3 rd qrt/10 9 months/10 Type Metric unit Quantity R$ million Quantity R$ million Óil liter Losses - % 3rd qrt/10 9 months/10 Technical Technical Técnica Comercial 93 Marketletter  September 2010 Extension of transmission line  09/30/10 Item Line Tension level Kv Extension Km Date of energization 1 MNSJ-LT4-01 4-fev-01 2 MNMU-LT4-01 13-out-91 3 MNDI-LT4-01 13-out-91 4 MNDI-LT4-02 11-nov-06 5 MNVO-LT4-01 13-out-91 6 MNVO-LT4-02 13-out-91 7 MNCC-LT4-01 26-jul-92 8 MNSG-LT4-01 28-set-97 9 MNSG-LT4-02 12-out-97 10 MNFL-LT4-01 11-fev-89 11 MNFL-LT4-02 18-nov-01 12 MNFL-LT4-03 2-dez-07 13 MNCD-LT4-01 1-jan-96 14 MNSO-LT4-01 19-mar-05 15 FLRE-LT04-01 30-nov-08 16 REPN-LT04-01 30-nov-08 17 FLPN-LT4-01 2-dez-07 18 ADPN-LT4-01 15-jul-83 19 ADSG-LT4-01 2-fev-97 20 ADCC-LT4-01 23-mar-05 21 ADEP-LI4-01 23-nov-99 22 MUDI-LT4-01 30-abr-77 23 MUDI-LT4-02 12-abr-99 24 MUDD-LT4-01 29-nov-97 25 MUDD-LT4-02 7-mar-04 26 MUCC-LT4-01 6-fev-05 27 MUCD-LT4-01 20-ago-06 28 MUMG-LT4-01 22-fev-04 29 MUMG-LT4-02 29-fev-04 30 MUEP-LI4-01 7-mar-04 31 MGSJ-LT4-01 9-mar-04 32 MGCE-LI4-01 9-jul-04 33 ETMU-LI4-01 1-jan-81 34 DICE-LT4-01 17-mar-96 35 DDCC-LT4-01 29-nov-97 36 SGCC-LT4-01 2-fev-97 37 SOSV-LT4-01 19-mar-05 38 PSIB-LT4-01 17-jun-06 39 FLAB-LI4-01 16-mar-03 Item Line Tension level Kv Extension Km Date of energization 1 BACR-LT6-01 6-nov-06 2 MNCR-LT6-01 6-nov-06 3 RTFG-LI6-01 13-set-98 4 BAMN-LT6-02 9-mai-89 5 BABA-LT6-01 20-fev-89 6 BABA-LT6-02 15-mar-89 7 BABA-LT6-03 24-abr-89 8 BABA-LT6-04 13-set-89 9 BABA-LT6-05 24-jul-89 DEC- Duration of interruptions - in hours 3 rd qrt/10 9 months/10 FEC  Frequency of interruptions  Number of outages 3 rd qrt/10 9 months/10 TMA  Average response time  in minutes 3 rd qrt/10 9 months/10 94 Marketletter  September 2010 Average tariff  R$/MWh 3 rd qrt/10 9 months/10 Main investments - R$ million Project 3 rd qrt/10 9 months/10 Distribution Generation Others Total Loans and Financing  R$ million Creditor 09/30/10 Due date Currency Eletrobras 12/2020 REAL Energy Purchase Agreement After 2015 (2016-2018) R$ MWh Contract obligations  09/30/10 R$ million Loans and Financing Após 2015 83 88 88 62 38 69 Default  more than 120 days  on 09/30/10  R$ Class Total Industrial Residencial Commercial Other Total Number of employees  09/30/10 Composition of employees by tenure (years) Up to 5 6 to 10 11 to 15 16 to 20 21 to 25 over 25 Total Department Number of employees Field Administrative Complementary work force  09/30/10 Contracted Other 18 95 Marketletter  September 2010 Balance Sheet for the period ended on September 30 (R$ thousand) Assets Current Assets Cash and banks Consumers Provision for credits of questionable liquidation Stored materials Taxes to recover Acquisition of fuel on account of Fuel consumption account - CCC Expenses paid in advance Low-income social tariff Other credits Non-Current Assets Long-term assets Taxes to recover Legal deposits Affiliates, controlled and parent cos - Other debtors - Bond and credits to receive Provision for credits of questionable liquidation Other credits Investments Property, plant and equipment Intangible Total Assets 96 Marketletter  September 2010 (R$ thousand) Liabilities and Stockholders Equity Current Liabilities Suppliers 36,646 32,844 Taxes and social contributions 10,404 7,779 Loans and financing 37,802 8,778 Estimated obligations 1,625 2,129 Regulatory Charges 1,745 620 Complementary pension fund 1,171 - Investment program 13,923 11,258 Provisions for contingencies 430 4,062 Other 5,833 3,510 109,579 70,980 Non-Current Liabilities Suppliers - 12,367 Loans and financing 15,532 32,782 Fuel consumption account - CCC and Sales Taxes on Fuel 32,717 32,717 Transferred goods from Eletronorte 136,490 177,112 Complementary security fund 4,852 - Other 98 63 189,689 255,041 Stockholders Equity Social Capital 64,590 64,590 Capital Reserve 4,277 4,277 Accumulated Results (72,590) (55,534) Resources for capital increase 180,567 146,668 107,977 91,134 Total Liabilities and Stockholders Equity 407,245 417,155 97 Marketletter  September 2010 Statement of Income for the period ended on September 30 (R$ thousand) Operating Revenue Supply of electric energy Other revenues Deductions to Operating Revenue ICMS tax Social contribution - COFINS Social contribution - PASEP-PIS Global Reversion Reserve Energetic Efficiency Project - PEE Research and Development Fuel consumption account - CCC Energetic development account - CDE - Net Operating Revenue Cost of electric energy service Cost with energy Electric energy purchased for resale Cost of operation Personnel Material Third party services Raw material for production of electric energy Recovery of expenses  raw material consumed under Fuel consumption account - CCC/ Energetic development account - CDE Depreciation/Amortization Credit losses of ICMS Others 40 Gross Operating Income Operating Expenses Expenses with sales Administrative and general expenses Result of Service Financial Result Financial revenues Financial expenses Result before income tax and social contribution Income tax and social contribution provision Result before participation Employees Net income (loss) for the period Net income (loss) per shares 98 Marketletter  September 2010 R$ million EBITDA EBITDA Margin 9 months/10 9 months/09 9 months/10 9 months/09 5.29% 18.84% Market Data Electric energy purchased for resale 3 rd qrt/10 9 months/10 MWh 221,601 669,046 Eletrobras System 179,415 513,837 Other 42,186 155,209 Energy sold 3 rd qrt/10 9 months/10 Distribution R$ million MWh R$ million MWh State utilities 26 37,037 43 Industrial 5 13 Residential 56 Commercial 20 54 Other 25 61 Total Fuel for production of electric energy 3 rd qrt/10 9 months/10 Type Metric unit Quantity R$ million Quantity R$ million DIESEL L 9,255,218 23 26,966,259 66 Losses - % 3 rd qrt/10 9 months/10 Technical Commercial Technical Commercial DEC- Duration of interruptions - in hours 3 rd qrt/10 9 months/10 FEC  Frequency of interruptions  Number of outages 3 rd qrt/10 9 months/10 TMA  Average response time  in minutes 3 rd qrt/10 9 months/10 Extension of distribution lines (km) Tension AT+BT urban AT+BT rural Average tariff  R$/MWh 3 rd qrt/10 9 months/10 Main investments - R$ million Project 3 rd qrt/10 9 months/10 Distribution 15 40 Installation of urban distribution system 2 4 Luz para todos (Light for All) 12 33 Maintenance of energy distribution system 1 3 Other 1 1 Total 16 41 99 Marketletter  September 2010 Loans and Financing  R$ million Creditor Balance on 09/30/10 Due date Currency Eletrobras 53 30/10/15 R$ Loans and After 2015 Financing 53 10 9 8 7 5 5 Energy Purchase Agreement After 2015 MWh R$ million Default  more than 120 days  on 09/30/10 Class R$ million Industrial Residential 1 Commercial 1 Other 2 Total 4 Number of employees  09/30/10 Composition of employees by tenure (years) Up to 5 6 to 10 11 to 15 16 to 20 21 to 25 Over 25 Total 97 6 69 93 Department Number of employees Field Administrative Complementary work force  09/30/10 Contracted Other (*) 3 3 (*) Employees from others companies of the Eletrobras System Marketletter  September 2010 Balance Sheet for the period ended on September, 30 (R$ thousand) Assets Current Assets Cash and banks Consumers and concessionaires Program for reduction of electric energy consumption Tariff charges Free energy Debtors Taxes and social contributions to compensate Social tariff for low-income consumers (-) Provision for credits of questionable liquidation Stored materials Other credits Regulatory assets Non-Current Assets Consumers Taxes and social contributions to compensate (-) Provision for credits of questionable liquidation Collaterals and tied deposits Deposits linked to litigations Others Regulatory assets Investments Property, plant and equipment - net Intangible Total Assets Marketletter  September 2010 ( R$ thousand) Liabilities Current Liabilities Suppliers Program for the reduction of electric energy consumption Tariff charges Payment-roll Taxes and social contributions Loans and financing Employees benefits 0 Regulatory liabilities Provision for vacations and social charges Regulatory taxes Program for energy efficiency Others Non-Current Liabilities Taxes and social contributions Loans and financing Provision for contingencies Program for the reduction of electric energy consumption Other obligations Stockholders Equity Social Capital Accrued losses Resources for capital increase Net Liabilities (Uncovered liability) plus Resources for capital increase Total Liabilities Marketletter  September 2010 Statement of Income for the period ended on September, 30 (R$ thousand) Operating Revenue Supply and gross supply of electric energy Social tariff for low-income consumers Electric grid availability revenue Other revenues Deductions to Operating Revenue ICMS tax on sale of electric energy Social contribution - COFINS Social contribution - PASEP Global Reversion Reserve Consumer charge - Energetic Efficiency Project - PEE Consumer charge - Energetic development account - CDE Consumer charge - Fuel consumption account - CCC Consumer charge Research and Development Other - ICMS 0 Others Net Operating Revenue Cost of electric energy service Cost with energy Electric energy purchased for resale Charge on the use of transmission grid Cost of operation Personnel Material Third party services Depreciation and amortization Others Total cost services rendered Gross Income Operating Expenses Expenses with sales Administrative and general expenses Other Revenues (Expenses) net Operating Result Financing result Result before taxes Provision for social contribution on net income 0 Provision for income tax 0 Net income (loss) for the period (21,945) 298 Shares in circulation at the end of the period (in thousands) 353,327 353,327 Net income (loss) per share  R$ Marketletter  September 2010 R$ million EBITDA EBITDA Margin 9 months/10 9 months/09 9 months/10 9 months/09 (4.11%) 10.03% Market Data Electric energy purchased for resale 3 rd qrt/10 9 months/10 MWh Eletrobras Other R$ million Eletrobras Other Energy sold 3 rd qrt/10 9 months/10 Distribution R$ million MWh R$ million MWh Residential 60 Industrial 24 67 Commercial 39 Rural 4 14 Government 8 27 Public illumination 6 17 Public service 7 22 Total Losses - % 3 rd qrt/10 9 months/10 Technical Commercial Technical Commercial DEC- Duration of interruptions - in hours 3 rd qrt/10 9 months/10 FEC  Frequency of interruptions  Number of outages 3 rd qrt/10 9 months/10 TMA  Average response time  in minutes 3 rd qrt/10 9 months/10 Average tariff  R$/MWh 3 rd qrt/10 9 months/10 Main investments - R$ million Project 3 rd qrt/10 9 months/10 Distribution 31 73 Citizen energy 18 46 Northeastern region energy 13 27 Other 2 5 Total 33 78 Loans and Financing  R$ million Creditor Balance on 09/30/10 Due date Currency ELETROBRAS REAL FACEAL 31 REAL BNDES 1 REAL BIC BANCO 13 REAL BANCO DO BRASIL 5 REAL LLOYDS BANK 1 DÓLAR Marketletter  September 2010 Contract obligations on 09/30/10  R$ million Loans and Financing After 2015 Local currency 73 29 31 29 24 13 30 Foreign currency 1 0 0 0 0 0 1 Energy Purchase Agreement After 2015 MWh R$ thousand Default  more than 120 days  on 09/30/10 Class R$ million Residential 7 Industrial 57 Commercial 12 Rural 28 Government 6 Public ilumination 11 Other 1 Total Number of employees  09/30/10 Composition of employees by tenure (years) Up to 5 6 to 10 11 to 15 16 to 20 21 to 25 over 25 Total 01 Department Number of employees Field Administrative Complementary work force  09/30/2010 Contracted Other 09 Marketletter  September 2010 Balance Sheet for the period ended on September, 30 (thousand R$) Assets Current Assets Cash and banks Consumers Provision for credits of questionable liquidation Electric energy credits - installments Regulatory assets Low-income consumption  subsidies to receive Taxes to compensate Stored materials Other credits Non-Current Assets Electric energy credits - installments Provision for credits of questionable liquidation - Emergency program for reduction of electric energy consumption Taxes to compensate Legal deposits Others Investments Property, plant and equipment Intangible Total Assets Marketletter  September 2010 Liabilities and Stockholders Equity Current Liabilities Suppliers Free energy Payment-roll Loans and financing Regulatory taxes Private security fund Taxes and contributions Extraordinary installment - Estimated obligations Provision for contingencies Other payable accounts Non-Current Liabilities Free energy - Loans and financing Private security fund Taxes and contributions - Provision for contingencies - Regulatory taxes - Other payable accounts Stockholders Equity Social Capital Capital Reserves Accumulated losses Resources for capital increase Total Liabilities and Stockholders Equity Marketletter  September 2010 Statement of Income for the period ended on September, 30 (R$ thousand) Operating Revenue Supply of electric energy Use of grid and short-term energy Other revenues Deductions to Operating Revenue Service tax - ICMS Social contribution - COFINS Social contribution - PIS/PASEP Global Reversion Reserve Consumer charge ISS Net Operating Revenue Cost with electric energy Cost with electric energy Cost with operation Gross Operating Result Operating Expenses Expenses with sales Administrative and general expenses Other operating expenses Operating result Financing result Income from financial applications Arrears  energy sold Debt charges Debt monetary variation Other Loss for the period Loss per share Marketletter  September 2010 R$ million EBITDA EBITDA Margin 9 months/10 9 months/09 9 months/10 9 months/09 0.13% 4.08% Market Data Electric energy purchased for resale 3 rd qrt/10 9 months/10 MWh R$ million Energy sold 3 rd qrt/10 9 months/10 Distribution to R$ million MWh R$ million MWh State utilities Industrial Residential Commercial Other Total Losses - % 3 rd qrt/10 9 months/10 Technical Commercial Technical Commercial DEC- Duration of interruptions - in hours 3 rd qrt/10 9 months/10 FEC  Frequency of interruptions  Number of outages 3 rd qrt/10 9 months/10 TMA  Average response time  in minutes 3 rd qrt/10 9 months/10 Extension of distribution lines (km)  09/30/10 AT + BT urban AT + BT rural 12,647 Average tariff  R$/MWh 3 rd qrt/10 9 months/10 Main Investments - R$ million Project 3 rd qrt/10 9 months/10 Distribution Transmission Light for all Other Total Loans and Financing  R$ million Creditor Balance on 09/30/10 Due date Currency Eletrobras RGR/FINEL B BRASIL/ROL IGPM BB/MORGAN DOLAR CHESF IGPM Marketletter  September 2010 Contract obligations on 09/30/10 Loans and Financing R$ million 2015 and After Energy Purcahse Agreement After 2015 MWh R$ Default  more than 120 days  on 09/30/10 Class R$ million Industrial Residential Commercial Other Total Number of employees  09/30/10 Composition of employees by tenure (years) Up to 5 6 to 10 11 to 15 16 to 20 21 to 25 over 25 Total 0 1 14 Department Number of employees Field 684 Administrative 648 Complementary work force  09/30/10 Contracted Other 9 (*) Employees from others companies of the Eletrobras System Marketletter  September 2010 Balance Sheet for the period ended on September, 30 (R$ thousand) Assets Current Assets Cash and banks Open-market applications Light for All Project  related funds 29 Consumers Electric energy credits in installments Debtors (-) Provision for credits of questionable liquidation (105,949) (75,019) Services in course Taxes to compensate CCC Stored materials Low-income social tariff Collaterals and linked deposits - Regulatory assets 15,215 Expenses paid in advance 5,739 Sales/Expenses to be reimbursed Other credits Non-Current Assets Consumers Electric energy credits in installments Collaterals and linked deposits Taxes to compensate Transfered goods to Amazonas Energia - Goods for sale CCC - Expenses paid in advance Other credits Investments Property, plant and equipment - net Intangible Total Assets Marketletter  September 2010 (R$ thousand) Liabilities and Stockholders Equity Current Liabilities Suppliers Pay-roll Taxes to collect Loans and financing Provision for Contingencies - Estimated obligations Regulatory liabilities - Compensation account of the variation of values of items of Part A - CVA Regulatory taxes CCC  Diesel reimbursement Others Non-Current Liabilities Loans and financing Provision for Contingencies Refund CCC acount Taxes to collect Purchase of energy  Interconected transmission system - Purchase of goods from Eletronorte - Regulatory taxes CCC  Refund of oil for specific uses Stockholders Equity (not covered) Social Capital Capital Reserves Accrued losses Resources for capital increase Total Liabilities and Stockholders Equity Marketletter  September 2010 Statement of Income for the period ended on September, 30 (R$ thousand) Operating Revenue Supply of electric energy Other revenues Deductions to Operating Revenue ICMS tax Social contribution - COFINS Social contribution - PASEP-PIS Global Reversion Reserve ISS - Fuel consumption account - CCC CDE - Proinfa - Research and Development  Law 12.111/2009  Federal Government - Energetic Efficiency Project - PEE Research and Development Net Operating Revenue Cost of electric energy service Cost with energy Electric energy purchased for resale Cost of operation Personnel Material Third party services Raw material for production of electric energy Recovery of expenses  CCC Depreciation/Amortization Others Cost of third party services Operating Income Operating Expenses Expenses with sales Administrative and general expenses Result of Service Operating Result Other revenues 57 Other expenses Financial Revenues (Expenses) Income from financial applications Arrears on energy sold Debt charges Monetary variations Others Financing result Net income for the period Marketletter  September 2010 R$ million EBITDA EBITDA Margin 9 months/10 9 months/09 9 months/10 9 months/09 (4.56%) 5.61% Market Data Electric energy purchased for resale 3 rd qrt/10 9 months/10 MWh R$ million Energy sold 3 rd qrt/10 9 months/10 Distribution R$ million MWh R$ million MWh State utilities Industrial Residential Commercial Other Non-invoiced income 0 -1.83 0 Total Fuel for production of electric energy 3 rd qrt/10 9 months/10 Type Metric unit Quantity R$ million Quantity R$ million Diesel M3 Total losses - % 3 rd qrt/10 9 months/10 Commercial DEC- Duration of interruptions - in hours 3 rd qrt/10 9 months/10 FEC  Frequency of interruptions  Number of outages 3 rd qrt/10 9 months/10 TMA  Average response time  in minutes 3 rd qrt/10 9 months/10 Extension of distribution lines (km)  09/30/10 Voltage (kV) 138kv 69kv 34,5kv 13,8kv Urb, 13,8kv Rural Total Average tariff  R$/MWh 3 rd qrt/10 9 months/10 Main investments - R$ million Project 3 rd qrt/10 9 months/10 Distribution Rural Expansion of the distribution Light for All Expansion of Urban distribution Maintenance of the distribution system Maintenance of transmission system Isolated system - energy 0 Modernization  Distribution and Comercialization System Expansion of the Distribution System Infrastructure and suport Maintenance of real estate Maintenance of real estate. vehicles. machinery and equipment Maintenance of info assets -0.03 Total Marketletter  September 2010 Loans and Financing  R$ million Creditor Balance on 09/30/10 Due date Currency Eletrobras REAL Contract obligations on 09/30/10  R$ million Loans and Financing After 2015 Energy Purchase Agreement After 2015 MWh 3,186,896 4,159,078 R$ million Default  more than 120 days  on 09/30/10 Class R$ million Industrial Residential Commercial Other Total Number of employees  09/30/10 Composition of employees by tenure (years) Up to 5 6 to 10 11 to 15 16 to 20 21 to 25 over 25 Total 2 4 54 Department Number of employees Field Administrative Complementary work force  09/30/10 Contracted Other (*) 5 (*) Employees from others companies of theEletrobras System Marketletter  September 2010 Balance Sheet for the period ended on September 30 (R$ thousand) Assets Current Assets Cash and banks Consumers and Concessionaire Provision for credits of questionable liquidation Debtors Stored materials Others Credits Non- Current Assets Long-term asset ICMS tax to recover Consumers and concessionaire Other credits Property, plant and equipment Intangible Total Assets Marketletter  September 2010 Liabilities and Stockholders Equity Current Liabilities Suppliers Payment-roll Regulatory taxes Taxes and social contributions Estimated obligations Provisions for contingencies Research and Development / energy efficiency Associated and Subsidiaries or Parent co Other payable accounts Non-Current Liabilities Associated and Subsidiaries or Parent co Research and Development / energy efficiency Stockholders Equity Social Capital Accrued losses Total Liabilities and Stockholders Equity Marketletter  September 2010 Statement of Income for the period ended on September 30 (R$ thousand) Operating Revenue Supply of electric energy Gross supply of electric energy Use of distribution grid Other operating revenues Deductions to Operating Revenue ICMS on the sale of energy Social contribution - PIS/PASEP Social contribution - COFINS Service tax - ISS Global Reversion Reserve Charge on program for energy efficiency Charge on Fuel consumption account - CCC Charge on Research and Development Net Operating Revenue Cost of electric energy service Electric energy purchased for resale Cost of operation Personnel Material Third party services Depreciation and amortization Others Gross income Operating income (expenses) Sales expenses General and administrative expense Other operating income (expenses), net Operating loss before financing result Other income (expenses) - Financing result Income from financial applications 58 Monetary variation  asset Monetary variation  liability Debt charges Others Loss for the period Marketletter  September 2010 R$ million EBITDA EBITDA Margin 9 months/10 9 months/09 9 months/10 9 months/09 (16.37%) (24.49%) Market Data Electric energy purchased for resale 3 rd qrt/10 9 months/10 MWh R$ million Energy sold 3 rd qrt/10 9 months/10 Class R$ million MWh R$ million s MWh State utilities Industrial Residential Commercial Other Total DEC- Duration of interruptions - in hours 3 rd qrt/10 9 months/10 FEC  Frequency of interruptions  Number of outages 3 rd qrt/10 9 months/10 TMA  Average response time  in minutes 3 rd qrt/10 9 months/10 Extension of distribution lines (km)  09/30/10 km Voltage (kV) 127V ou 220V 13.8kV 69kV Average tariff  R$/MWh 3 rd qrt/10 9 months/10 Main Investments - R$ million Project 3 rd qrt/10 9 months/10 Distribuition Maintenance of energy distribution system Maintenance of energy distribution and commercialization system Outros Maintenance and adjustment of real estate 0 Maintenance and adjustment of property. vehicles and equipment Total Loans and Financing  R$ million Creditor Balance on 09/30/10 Date Due Currency Eletrobras  RES 0676/03 30/10/2015 R$ Eletrobras  ECF 1554/97 30/10/2015 R$ Eletrobras  RES 0898/03 30/11/2015 R$ Eletrobras  RES 2516/05 30/12/2014 R$ Eletrobras  RES 2554/05 30/12/2014 R$ Eletrobras Eletronorte 30/11/2013 R$ Marketletter  September 2010 Contract obligations on 09/30/10  R$ million Loans and Financing After 2015 Eletrobras 0 Eletronorte 0 0 0 Energy Purchase Agreement After 2015 MWh R$ million 108.31 160.02 183.73 216.14 249.70 284.96 1.528,42 Default  more than 180 days  on 09/30/10 Class R$ million Industrial Residential Commercial Other Total Number of employees  on 09/30/10 Composition of employees by tenure (years) Up to 5 6 to 10 11 to 15 16 to 20 21 to 25 over 25 Total 85 0 0 68 33 Department Number of employees Field Administrative Complementary work force  09/30/10 Contracted Other 01 01 Marketletter  September 2010 Participation Company Eletropar has a minority participation of 49% in the share capital of Eletronet SA - Eletronet and acts as representative of the interests of the utilities controlled by Eletrobras at Eletronet, with the responsibility of passing through the business earnings to these companies. Eletropar is paid for these administration services and is reimbursed for expenses incurred on account of services rendered. Marketletter  September 2010 Balance Sheet for the period ended on September 30 (R$ thousand) Assets Current Assets Cash and banks Return on investments Fiscal assets to recover Other 64 Non-current assets Investments Property, plant and equipment Furniture and utensils (-) Accumulated depreciation 46 39 Intangible 1 1 TOTAL ASSETS LIABILITIES AND STOCKHOLDERS EQUITY CURRENT LIABILITIES Payable accounts - Eletrobras Tax obligations 86 42 Estimated obligations 13 11 Other 42 63 STOCKHOLDERS EQUITY Social Capital Income reserve Accrued losses Advance Payment for Capital Increase - TOTAL LIABILITIES AND STOCKHOLDERS EQUITY Marketletter  September 2010 Statement of Income for the period ended on September 30 (R$ thousand) Operating Revenues Dividends Equity participation Operating Expenses Personnel/fees Materials and Products 57 65 Traveling expenses, transportation, training 68 34 Third party services Publicity Taxes and contributions Rent, Condominium Installments and Municipal Taxes 50 47 Operational provision Equity acquisition - losses Other 55 63 Operating Result BEFORE FINANCING RESULT FINANCIAL REVENUES (EXPENSES) Financing revenues Financing expenses FINANCIAL RESULT Operacional result Income before income tax and social contribution Income tax and social contribution - Net income for the period Net income per share R$ 1.9175 R$ 0.9666 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 17, 2010 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS By: /
